Exhibit 10.57

 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Amended and Restated Loan and Security Agreement dated July 14, 2017,
amends and restates a certain Construction Loan and Security Agreement dated
February 6, 2009, by and between Tradeport Development III, LLC, a Connecticut
limited liability company, with a usual place of business at 204 West Newberry
Road, Bloomfield, Connecticut (the “Borrower”), Griffin Industrial Realty, Inc.
f/k/a Griffin Land & Nurseries, Inc., a Delaware corporation with a usual place
of business at 204 West Newberry Road, Bloomfield, Connecticut (the “Guarantor”)
and Berkshire Bank, a Massachusetts banking corporation, with a usual place of
business at 19 Harrison Avenue, Springfield, Massachusetts.

 

1.00  DEFINITIONS AND RULES OF INTERPRETATION.

 

1.01  DEFINITIONS

 

The following terms shall have the meanings set forth in this Section 1.01 or
elsewhere in the provisions of this Agreement or other Loan Documents referred
to below:

 

“Advance” shall mean, any disbursement of the proceeds of the Loan made or to be
made by the Lender pursuant to this Agreement.

 

“Agreement” shall mean, this Agreement, including the Schedules and Exhibits
hereto, all of which are incorporated herein by reference.

 

“Appraisal” shall mean, an appraisal of the value of the Mortgaged Premises,
determined on an “AS IS” basis, performed by a qualified independent appraiser
approved by the Lender.

 

“Assignee”.  See Section 23.01.

 

“Assignment of Leases” shall mean, the Assignment of Leases and Rents, dated or
to be dated on or prior to the Closing Date, made by the Borrower in favor of
the Lender, pursuant to which the Borrower assigns its right, title and interest
as landlord in and to the Leases and the rents, issues and profits of the
Mortgaged Premises, such Assignment of Leases and Rents to be in form and
substance satisfactory to the Lender.

 

“Borrower” shall have the meaning as defined in the preamble hereto.

 

“Business Day” shall mean, any day on which the Lender is open for the
transaction of banking business in Springfield, Massachusetts.

 

“CERCLA”.    See Section 7.16 (a).

 



1

 

--------------------------------------------------------------------------------

 



“Closing Date” shall mean, the first date on which the conditions set forth in
Section 10.00 have been satisfied and the Advance is made.

 

“Code” shall mean, the Internal Revenue Code of 1986.

 

“Collateral” shall mean, all of (a) the property, rights and interests of the
Borrower that are or are intended to be subject to the security interests,
assignments, and mortgage liens created by the Security Documents, including,
without limitation, that which is defined in Section 12.00 hereof.

 

“Commitment” shall mean, the terms letter for the Term Loan issued by the Lender
to the Borrower, dated May 11, 2017.

 

"Debt" means, as applied to any Person, as of any date of determination (without
duplication):

 

(a) all obligations of such Person for borrowed money (whether or not
represented by bonds, debentures, notes, drafts or other similar instruments) or
evidenced by bonds, debentures, notes, drafts or similar instruments;

 

(b)all obligations of such Person for all, or any part of, the deferred purchase
price of property or services, or for the cost of property constructed or of
improvements thereon, other than trade accounts payable incurred, in respect of
property purchased, in the ordinary course of business, which are not overdue or
which are being contested in good faith by appropriate proceedings and are not
required to be classified on such Person's balance sheet, in accordance with
GAAP, as debt;

 

(c)all obligations secured by any Lien on or payable out of the proceeds of
production from property owned or held by such Person even though such Person
has not assumed or become liable for the payment of such obligation;

 

(d)all capital lease obligations of such Person;

 

(e)all obligations of such Person, contingent or otherwise, in respect of any
letter of credit facilities, bankers' acceptance facilities or other similar
credit facilities other than any such obligation which relate to an underlying
obligation which otherwise constitutes Debt of such Person hereunder or a
current account payable of such Person incurred in the ordinary course of
business;

 

(f)all obligations of such Person upon which interest payments are customarily
made; and

 



2

 

--------------------------------------------------------------------------------

 



(g)all Guaranties by such Person of or with respect to obligations of the
character referred to in the foregoing clauses (a) through (f) of another
Person;

 

provided,  however, that in determining the Debt of any Person, (i) all
liabilities for which such Person is jointly and severally liable with one or
more other Persons (including, without limitation, all liabilities of any
partnership or joint venture of which such Person is a general partner or
co-venturer) shall be included at the full amount thereof without regard to any
right such Person may have against any such other Persons for contribution or
indemnity, and (ii) no effect shall be given to deposits, trust arrangements or
similar arrangements which, in accordance with GAAP, extinguish Debt for which
such Person remains legally liable.

 

“Debt Service Coverage Calculation Period” means beginning with the period
December 1, 2016 to November 30, 2017, twelve (12) calendar months commencing on
December 1st and ending on November 30th, and it shall be conducted annually
thereafter.”

 

“Debt Service Coverage Ratio” means on each calculation date for the applicable
Debt Service Coverage Ratio Calculation Period, by calculating the ratio of (x)
the Net Operating Income from the Mortgaged Premises for the immediately
preceding Debt Service Coverage Ratio Calculation Period, to (y) the sum of the
monthly payments of principal and interest which were due and payable under the
Note for the immediately preceding Debt Service Coverage Ratio Calculation
Period.

 

“Default” shall mean, a condition or event which would, with the giving of
notice or lapse of time or both, constitute an Event of Default.

 

“Default Rate” shall mean, the rate of interest (then) in effect at the time of
an occurrence of an Event of Default plus five percent (5.00%).

 

“Distribution” shall mean, the declaration or payment of any distribution of
cash or cash flow to the members of the Borrower, or other distribution on or in
respect to any membership interests of the Borrower.

 

“Employee Benefit Plan” shall mean, any employee benefit plan within the meaning
of Section 3(3) of ERISA maintained or contributed to by the Borrower or any
ERISA Affiliate, other than a Multi- employer Plan.

 

Environmental Laws.  See Section 9.15.(a).

 

“ERISA” shall mean, the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time.

 

“ERISA Affiliate” shall mean, any Person which is treated as a single employer
with the Borrower under Section 414 of the Code.

 

“Event of Default”.    See Section 13.01



3

 

--------------------------------------------------------------------------------

 



 

“Financing Statements” shall mean, Uniform Commercial Code Form 1 Financing
Statement(s) from the Borrower in favor of the Lender giving notice of a
security interest in the Collateral, such financing statements to be in form and
substance satisfactory to the Lender.

 

“Generally Accepted Accounting Principles” shall mean, principles that
are  consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, as in effect from time to time;
provided that a certified public accountant would, insofar as the use of such
accounting principles is pertinent, be in a position to deliver an unqualified
opinion (other than a qualification regarding changes in generally accepted
accounting principles) as to financial statements in which such principles have
been properly applied.

 

“Governmental Authority” shall mean, the United States of America, the State of
Connecticut, any political subdivision thereof, the City/Town of Windsor, and
any agency, authority, department, commission, board, bureau, or instrumentality
of any of them.

 

“Gross Revenues” means for each Loan Month, all rents, revenues and other
payments received by, or for the benefit of Borrower in cash or current funds or
other consideration from any source whatsoever in connection with its ownership,
operation and management of the Mortgaged Premises, including all payments
received by Borrower from all tenants or other occupants of the Mortgaged
Premises; provided, however, secured deposits paid to Borrower by tenants under
leases at the Mortgaged Premises and insurance proceeds following a casualty or
damage by fire or other cause at the Mortgaged Premises, shall not be included
in Gross Revenues.

 

“Guarantor” shall mean, Griffin Industrial Realty, Inc.

 

“Guaranty” shall mean the Limited Guaranty dated or to be dated on or prior to
the Closing Date, made by the Guarantor in favor of the Lender, pursuant to
which the Guarantor guarantees to the Lender the payment and performance of the
Guaranteed Obligations, as defined in such Limited Guaranty.

 

“Hazardous Materials”.    See, Section 7.16.

 

“Head Office” shall mean 19 Harrison Avenue, Springfield, MA 01103.

 

“Hedging Contract” (sometimes referred to as “SWAP Agreement”) means each ISDA
Master Agreement and schedules and related confirmations, transactions executed
or delivered in connection therewith with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more interest rates, currencies, commodities, equity or
debt instruments or securities or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or similar transaction
or any combination of these transactions as the same may be hereafter amended,
restated, renewed, replaced, supplemented or otherwise modified from time to
time.

 

“Impositions”  means with respect to Borrower relating to the Mortgaged
Premises, all taxes of every kind and nature, sewer rents, charges for water,
for setting or repairing meters and

4

 

--------------------------------------------------------------------------------

 



for all other utilities serving the Mortgaged Premises, and assessments, levies,
inspection and license fees and all other charges imposed or assessed against
the Mortgaged Premises or any portion thereof, including the income derived from
the Mortgaged Premises and any stamp or other taxes which might be required to
be paid with respect to the Loan Documents, any of which might, if unpaid,
result in a lien on the Mortgaged Premises or any portion thereof, regardless of
whom assessed.

 

“Improvements” shall mean, an industrial warehouse containing 304,200 square
feet leased by the Primary Tenant on the Land.

 

“Incipient Default” means any event or condition which, with the giving of
notice or the lapse of time, or both, would become an Event of Default.

 

“Indebtedness” shall mean, all obligations, contingent and otherwise, that in
accordance with generally accepted accounting principles should be classified
upon the Borrower’s balance sheet as liabilities, or to which reference should
be made by footnotes thereto, including in any event and whether or not so
classified: (a) all debt and similar monetary obligations, whether direct or
indirect; (b) all liabilities secured by any mortgage, pledge, security
interest, lien, charge, or other encumbrance existing on property owned or
acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; and (c) all guarantees, endorsements and other contingent
obligations whether direct or indirect in respect of indebtedness of others,
including any obligation to supply funds to or in any manner to invest in,
directly or indirectly, the Borrower, to purchase indebtedness, or to assure the
owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling Borrower to make payment of
the indebtedness held by such owner or otherwise, and the obligations to
reimburse the issuer in respect of any letters of credit.

 

“Indemnity Agreement” shall mean, the Amended and Restated Environmental
Compliance and Indemnity Agreement Regarding Hazardous Materials, dated or to be
dated on or prior to the Closing Date, made by the Borrower and the Guarantor in
favor of the Lender, pursuant to which the Borrower and the Guarantor agree to
indemnify the Lender with respect to Hazardous Materials and Environmental Laws,
such Indemnity Agreement to be in form and substance satisfactory to the Lender.

 

"Interest Charges" for any period shall mean all interest (including the imputed
interest factor in respect of Capitalized Leases) and all amortization of debt
discount and expense on any particular Indebtedness for which such calculations
are being made. Computations of Interest Charges on a proforma basis for
indebtedness having a variable interest rate shall be calculated at the rate in
effect on the day of any determination.

 

"Interest Expense" means for any period, the sum of the following amounts for
the Borrower: (a) the aggregate amount of all interest accrued (whether or not
actually paid) during such period in respect of Debt (including, without
limitation, imputed interest on Capital Leases), plus (b) amortization of debt
discount and expense.

 



5

 

--------------------------------------------------------------------------------

 



“Investments” shall mean, all expenditures made and all liabilities incurred
(contingently  or otherwise) for the acquisition of stock or Indebtedness of, or
for loans, advances, capital contributions or transfers of property to, or in
respect of any guaranties (or other commitments as described under
Indebtedness), or obligations of, any Person. In determining the aggregate
amount of Investments outstanding at any particular time:  (a) the amount of any
Investment represented by a guaranty shall be taken at not less than the
principal amount of the obligations guaranteed and still outstanding; (b) there
shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(c) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (d) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.

 

“Land” shall mean, the real property located at 100 International Drive,
Windsor, Connecticut, and described in Exhibit “A” to this Agreement.

 

“Lease(s)” shall mean, leases, licenses and agreements, whether written or oral,
relating to the use or occupation of space in the Improvements or on the Land by
Persons other than the Borrower, and as of the date hereof, it shall mean that
certain Indenture of Lease between the Borrower and the Primary Tenant dated
January 9, 2009 as amended by First Amendment to Lease dated December 8, 2009,
further amended by the Second Amendment to Indenture of Lease dated June 22,
2017, concerning the Mortgaged Premises.

 

“Lender” shall mean, Berkshire Bank, its successors and assigns.

 

“Lender Hedging Obligations” means all obligations of Borrower to Lender, any
Affiliate of Lender or Berkshire Bank (if, any time after the Closing Date,
Berkshire Bank has assigned its interest as “Lender” hereunder to a third party,
with respect to such Lender Hedging Obligations arising under a Hedging Contract
entered into prior to the date of such assignment) under any other agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act and shall include without limitation, any
interest rate swap transactions, basis swaps, forward rate transactions,
commodity swaps, commodity options, equity or equity index swaps, equity or
equity index options, bond options, interest rate options, foreign exchange
transactions, cap transactions, floor transactions, collar transactions, forward
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options or similar agreements including, without limitation, the
Hedging Contract.

 

“LIBOR Interest Rate” means one (1) month LIBOR Rate.

 

“LIBOR Loan” means any Loan when and to the extent that the interest rate
therefore is determined by reference to the LIBOR Interest Rate.

 

“LIBOR Rate” shall mean the rate of interest set, determined or announced on a
periodic basis by the British Bankers Association as the average of the
Interbank offered one (1) month rate

6

 

--------------------------------------------------------------------------------

 



for U.S. Dollar deposit in the London Interbank market, published two (2)
business days before each change date in the “Money Rate” section of “The Wall
Street Journal” (or if such publication shall cease to publish such rate, then
the rate published in such other nationally recognized publication as the Bank
may from time to time specify).  If the British Bankers Association, or its
successors, shall no longer publish the “LIBOR Rate” for one (1) month, then
“LIBOR Rate” hereunder shall mean the highest one (1) month LIBOR Rate set,
determined or announced on a periodic basis by the largest London bank (the
“Index”).  If the Index becomes unavailable during the term of this loan, Bank
may designate a substitute index after notifying Borrower.

 

“Loan” shall mean, the loan which is the subject of this Agreement.

 

“Loan Amount” means Ten Million Six Hundred Thousand and 00/100 Dollars
($10,600,000).

 

“Loan Documents” shall mean, this Agreement, the Term Note, the Indemnity
Agreement and the Security Documents and all other agreements, documents and
instruments now or hereafter evidencing, securing or otherwise relating to the
Term Loan, excluding Hedging Contracts.

 

"London Banking Day" shall mean any Business Day on which commercial banks are
open for international business (including dealing in U.S. dollar ($) deposits)
in London, England and Boston, Massachusetts.

 

“Master Lease Agreement” means that certain Debt Service Master Lease of even
date herewith between Borrower, as Landlord and Guarantor, as Tenant, an
executed copy of which has been provided to Lender.

 

“Maturity Date” shall mean, ten (10)  years from the Closing Date.

 

“Mortgage” shall mean, the Open-End Construction Mortgage, dated February 6,
2009, as modified by First Amendment to Open-End Construction Mortgage and
Collateral Assignment of Rents and Leases of even date herewith made by Borrower
in favor of the Lender, pursuant to which the Borrower granted a first mortgage
lien and first security interest in and to the Mortgaged Premises.

 

“Mortgaged Premises” shall mean the Land, Improvements and other property
secured by the Mortgage.

 

“Net Cash Flow” for each Loan Month shall mean, Net Operating Income, reduced by
all monthly payments of principal and interest under the Term Note.

 

“Net Operating Income”  for each Loan Month shall be calculated by Lender based
upon Lender’s review of Borrower’s financial statements provided to Lender,
together with such other financial information as Lender may request, and shall
mean the Gross Revenues for the Loan Month less all Operating Expenses for the
Loan Month.  For the purposes of testing Debt Service Coverage Ratio for the
initial test, annual Net Operating Income shall mean all in-place Gross Revenues
evidenced by a current rent roll (annualized) less budgeted Operating Expenses
(budget

7

 

--------------------------------------------------------------------------------

 



subject to review and approval by Lender) for the upcoming twelve (12) month
period, adjusted for interest and non-cash expenses.

 

“Obligations”  shall mean, all indebtedness, obligations and liabilities of the
Borrower to the Lender existing on the date of this Agreement or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, including, without limitation, those
arising or incurred under this Agreement, any of the other Loan Documents, any
Hedging Contract between Borrower and Lender, any Lender Hedging Obligations or
any indebtedness, obligations and liabilities of Borrower to Lender in respect
of any of the Advances or the Note or other instruments at any time evidencing
any thereof.

 

“Outstanding” shall mean, that with respect to the Loan, the aggregate unpaid
principal thereof, together with any unpaid and accrued interest thereon as of
any date of determination.

 

“Permitted Liens” shall mean, liens, security interests and other encumbrances,
as described in Exhibit “B”.

 

“Person” shall mean, any individual, corporation, partnership, trust,
unincorporated association, business, or other legal entity, and any government
or any governmental agency or political subdivision thereof.

 

“Personal Property” shall mean, all materials, furnishings, fixtures, furniture,
machinery, equipment and all items of tangible personal property now or
hereafter owned or acquired by the Borrower, wherever located, and either (i) to
be located on or incorporated into the Land or the Improvements, (ii) used in
connection with the construction of the Improvements or (iii) to be used in
connection with the operation or maintenance of the Land or the Improvements or
both.

 

“Primary Tenant” means The Tire Rack, Inc.

 

“Real Estate” shall mean, all real property at any time owned, leased (as lessee
or sublessee) or operated by the Borrower., including without limitation, the
Land.

 

“Release”.  See Section 9.07.

 

“Requirements” shall mean, any law, ordinance, code, order, rule or regulation
of any Governmental Authority relating in any way to the acquisition and
ownership of the Mortgaged Premises, the construction of the Improvements, or
the use, occupancy and operation of the Mortgaged Premises following the
completion of construction of the Improvements, including those relating to
subdivision control, zoning, building, use and occupancy, fire prevention,
health, safety, sanitation, handicapped access, historic preservation and
protection, tidelands, wetlands, flood control, access and earth removal, and
all Environmental Laws.

 

“Security Documents” shall mean, the Mortgage, the Assignment of Leases, the
Financing Statements and the Guaranty, and any other agreement, document or
instrument now or hereafter securing the Obligations as amended.



8

 

--------------------------------------------------------------------------------

 



 

“Survey” shall mean, an instrument survey of the Land and the Improvements
prepared in accordance with the Lender's survey requirements, such survey to be
satisfactory to the Lender in form and substance.

 

“Taking” shall mean, any condemnation for public use of, or damage by reason of,
the action of any Governmental Authority, or any transfer by private sale in
lieu thereof, either temporarily or permanently.

 

"Tangible Net Worth" means as of any date of determination, the net value of the
Borrower's Member's Equity, as defined according to GAAP less the book value as
of such date of Intangible Assets.

 

“Term Note” shall mean, the Term Note in the principal face amount of the Loan
Amount dated or to be dated on or prior to the Closing Date, made by the
Borrower to the order of the Lender, such Term Note to be in form and substance
satisfactory to the Lender.

 

“Termination Date” shall mean, the Maturity Date.

 

“Title Insurance Company” shall mean, that certain Title Policy #288822195 from
First American Title Insurance Company as endorsed as of the Closing Date.

 

1.02  RULES OF INTERPRETATION.

 

(a) A reference to any agreement, budget, document or schedule shall include
such agreement, budget, document or schedule as revised, amended, modified or
supplemented from time to time in accordance with its terms and the terms of
this Agreement.

 

(b) The singular includes the plural and the plural includes the singular.

 

(c) A reference to any law includes any amendment or modification to such law.

 

(d) A reference to any Person includes its permitted successors and permitted
assigns.

 

(e) Accounting terms not otherwise defined herein have the meaning assigned to
them by generally accepted accounting principles applied on a consistent basis
by the accounting entity to which they refer.

 

(f) The words "include", "includes" and "including" are not limiting.

 

(g) The words "approval" and "approved", as the context so determines, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

 



9

 

--------------------------------------------------------------------------------

 



(h) Reference to a particular Section refers to that section of this Agreement
unless otherwise indicated.

 

(i) The words "herein", "hereof", "hereunder" and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

2.00  THE $10,600,000 TERM LOAN FACILITY

 

 

2.01  THE $10,600,000 TERM LOAN

 

A Ten Million Six Hundred Thousand and 00/100 Dollar ($10,600,000) Term Loan
will be made available to Borrower.  The $10,600,000 Term Loan shall be repaid
over a ten (10) year term based upon a twenty-five (25) year amortization
schedule. 

 

2.02  CALCULATION AND PAYMENT OF INTEREST

 

Interest on the Term Loan shall be calculated on the basis of a year of 360 days
for the actual number of days elapsed for each Interest Period.  Interest on the
Loan shall be paid in immediately available funds at the Lending Office of the
Lender.  Interest shall accrue at the applicable rates specified in the Term
Note.  Any principal amount not paid when due (at maturity, by acceleration or
otherwise) shall bear interest thereafter until paid in full, payable on demand,
at the Default Rate.

 

2.03  THE TERM LOAN PROMISSORY NOTE

 

The Term Loan made by the Lender under this Agreement shall be evidenced by, and
repaid with interest in accordance with the Term Note substantially in the form
of Exhibit “C”.

 

2.04  USE OF PROCEEDS

 

The Term Loan shall be used by the Borrowers to refinance a certain Construction
Note of Borrower to Lender.

 

2.05    SWAP AGREEMENT

 

Borrower shall hedge the floating interest expense arising under the Term Loan
by maintaining at all times a Hedging Contract that satisfies the following
conditions: (i) any ISDA Master Agreement must utilize the ISDA 1992 Master
Agreement and related Schedule and Confirmation; the counterparty to any ISDA
Master Agreement must be either Lender or another financial institution
reasonably acceptable to Lender; provided, that if the counterparty is not
Lender, the counterparty must have a long term, unsecured and unsubordinated
debt rating of at least “A” by Standard & Poor’s Rating Services, a division of
The McGraw Hill Companies, Inc. and “A2” by Moody’s Investors Service, Inc.;
(ii) the initial ISDA Master Agreement must have (a) with respect to any initial
Hedging Contract, a term commencing on the Closing Date and ending on the
Maturity Date, or (b) with respect to any Replacement Hedging Contract, a term
commencing on the effective date of such replacement swap transaction and ending
on the

10

 

--------------------------------------------------------------------------------

 



Maturity Date; (iii) any Hedging Contract must have at all times a notional
amount not less than the then outstanding principal amount of the Term Loan; and
(iv) any Hedging Contract must swap the LIBOR Rate under the Term Loan for a
fixed rate of interest acceptable to Borrower and Lender.  Notwithstanding the
foregoing, if for any reason, such Hedging Contract shall terminate or otherwise
leave any principal under the Term Loan uncovered thereby, or if for any other
reason any principal portion of the Term Loan is otherwise no longer hedged by
such Hedging Contract, such uncovered amount shall be immediately due and
payable by Borrower; provided however, such uncovered amount shall not be
immediately due and payable by Borrower if the Borrower executes and delivers a
replacement Hedging Contract (the “Replacement Hedging Contract”) meeting the
conditions set forth above for such uncovered amount within four (4) business
days of the effective date of such termination of the Hedging Contract or the
failure of any principal portion of the Term Loan to continue to be hedged
thereby.  Any Hedging Contract entered into by Borrower is subject to events of
default and termination events pursuant to the terms and conditions thereof,
including, without limitation, any payment of principal of the Term Loan prior
to the due date of such payment.

 

2.06  MATURITY 

 

The Borrower promises to pay the Lender on the Maturity Date, and there shall
become absolutely due and payable on the Maturity Date, all of the unpaid
principal on the Loan outstanding on such date together with any  and all
accrued and unpaid interest thereon.

 

2.07  FUNDING LOSS INDEMNIFICATION    

 

The Borrower shall also pay to the Lender, upon the request of the Lender, such
amount or amounts as shall be sufficient (in the reasonable opinion of the
Lender) to compensate it for any loss, cost, or expense (including the then
present value of any lost interest earnings as a result of any re-deployment of
prepaid funds) incurred as a result of any payment of a LIBOR Loan on a date
other than a scheduled principal payment day or the last day of the interest
period for such Loan including, but not limited to, acceleration of the Loan by
the Lender pursuant to Section 13.00

 

Upon request, Lender will provide Borrower with reasonable documentation of the
calculation of compensation requested and relating hereto.

 

2.08  PREPAYMENT PREMIUM

 

In the event the Borrower prepays all or any portion of the Note, whether as a
result of acceleration or otherwise, the Borrower will pay to the Lender on the
same date that any such payment is made any breakage fee, yield maintenance
charge, close out amount, termination fee or similar fee or charge as may be
required pursuant to any Hedging Contract between Borrower and Lender to cover
loss, cost and expense attributable to such prepayment. 

 

3.00    THE GUARANTY

 

3.01The Guarantor shall execute the Limited Guaranty on or before the Closing
Date.  The form of the Limited Guaranty is attached hereto as Exhibit “D.”



11

 

--------------------------------------------------------------------------------

 



 

3.02    MASTER LEASE OBLIGATIONS ABSOLUTE AND UNCONDITIONAL.    Subject to the
Primary Tenant extending its lease at the end of the current term, the Guarantor
hereby agrees that its obligations under the Master Lease Agreement shall become
absolute and unconditional and are subject to no limitations except those
expressly set forth in this Loan Agreement.  Notwithstanding any limitation
contained in any Loan Document or any other agreement, the Guarantor shall at
all times be liable to Lender following demand on Guarantor for the prompt and
full payment (and not merely of the collectability), performance and observance
of one hundred percent (100%) of all amounts due to Borrower under the Master
Lease Agreement.  The Guarantors obligations under the Master Lease Agreement
are not conditioned or contingent upon the genuineness, validity or
enforceability of any of the Loan Documents between the Borrower, the Guarantor
and/or the Lender or other instruments relating to the creation or performance
of any Obligations of the Borrower or the pursuit by the Lender of any remedies
which the Lender has now or may hereafter have with respect thereto under any of
the Loan Documents at law, in equity, or otherwise.  Notwithstanding anything to
the contrary contained in the Master Lease Agreement or any of the Loan
Documents, the Guarantor shall forthwith pay all sums due to the Borrower (or
the Lender if it exercises its rights under its Collateral Assignment of Rents
and Leases) without regard to any counterclaim, setoff, deduction or defense of
any kind which any party obligated under the Loan Documents or Master Lease may
have or assert, and without abatement, suspension, deferment, or reduction on
account of any occurrence whatsoever.  

 

3.03    NO AMENDMENTS, TERMINATIONS OR WAIVERS.    

 

(a)The Guarantor will not amend, supplement or otherwise modify, any of the
terms and conditions of the Master Lease Agreement without in each case, the
prior written approval of the Lender; and

 

(b)The Guarantor will not, directly or indirectly, terminate or cancel, or cause
or permit to exist any condition which would result in the termination or
cancellation of, or which would relieve the performance of any obligations of
any other party under the Master Lease Agreement.

 

(c)The Guarantor will not, directly or indirectly, waive or agree or consent to
the waiver of, or performance of any Obligations of the Borrower under the
Master Lease Agreement.

 

4.00  LOAN FEES; PAYMENTS AND COMPUTATIONS; CAPITAL ADEQUACY, ETC.

 

4.01  LOAN FEE

 

The Borrower agrees to pay to the Lender on or before the Closing Date of the
Loan a loan underwriting fee of 25 basis points, or Twenty-Six Thousand Five
Hundred and 00/100 Dollars ($26,500).

 



12

 

--------------------------------------------------------------------------------

 



4.02    FUNDS FOR PAYMENT

 

(a) All payments of principal, interest, fees and any other amounts due under
the Note or under any of the other Loan Document shall be made to the Lender at
its Head Office or at such other location that the Lender may from time to time
designate, in each case not later than 2:00 p.m. (Boston time) on the date when
due in immediately available funds in lawful money of the United States.

 

(b) All payments by the Borrower under the Note and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If any such obligation
to deduct or withhold is imposed upon the Borrower with respect to any amount
payable by it under the Note or under any of the other Loan Documents, the
Borrower will pay to the Lender, on the date on which such amount is due and
payable under the Note or under such other Loan Document, such additional amount
as shall be necessary to enable the Lender to receive the same amount which the
Lender would have received on such due date had no such obligation been imposed
upon the Borrower. The Borrower will deliver promptly to the Lender certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by the Borrower under the Note or under such other
Loan Document.

 

4.03  COMPUTATIONS

 

Except as otherwise provided in this Agreement, the Note, whenever a payment
thereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
outstanding amount of the Loan as reflected on the Record from time to time
shall be considered correct and binding on the Borrower unless within ten (10)
Business Days after receipt of any notice by the Borrower of such outstanding
amount, the Borrower shall notify the Lender to the contrary.

 

4.04  ILLEGALITY

 

Notwithstanding any other provision in this Agreement, if the Lender determines
that any applicable law, rule, or regulation, or any change therein, or any
change in the interpretation or administration thereof by any governmental
authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by the Lender (or its Lending Office) with
any request or directive (whether or not having the force of law) of any such
authority, central bank, or comparable agency shall make it unlawful or
impossible for the Lender (or its Lending Office) to (1) maintain the Loan, then
upon notice to the Borrower by the Lender the Loan shall terminate; or (2)
maintain or fund LIBOR Loans, then upon notice to the Borrower by the Lender the
outstanding principal amount of the LIBOR Loans, together with interest accrued
thereon, and any other amounts payable to the Lender under this Agreement shall
be repaid or converted to a prime Loan at the option of the Borrower (a)
immediately upon demand of the

13

 

--------------------------------------------------------------------------------

 



Lender if such change or compliance with such request, in the judgment of the
Lender, requires immediate repayment; or (b) at the expiration of the last
Interest Period to expire before the effective date of any such change or
request.

 

4.05    DISASTER

 

Notwithstanding anything to the contrary herein, if the Lender determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR  is not being provided
in the relevant amounts or for the relative maturities for purposes of
determining the rate of interest on LIBOR Loan as provided in this Agreement
then the Lender shall forthwith give notice thereof to the Borrower, whereupon
(a) the obligation of the Lender to make LIBOR Loans shall be suspended until
the Lender notifies the Borrower that the circumstances giving rise to such
suspension no longer exist; and (b) the Borrower shall repay in full, or convert
to a  Loan with a comparable rate of interest, in full, the then outstanding
principal amount of  the Loan, together with accrued interest thereon.

 

4.06  ADDITIONAL PAYMENTS

 

If after the date of this Agreement the Lender determines that (i) the adoption
of or change in any law, rule, regulation or guideline regarding capital
requirements for banks or bank holding companies, or any change in the
interpretation or application thereof by any governmental authority charged with
the administration thereof, or (ii) as a result from any change after the date
of this Agreement in United States, Federal, State, Municipal or Foreign Laws or
Regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof which changes the basis of taxation of any amounts
payable to the Lender under this Agreement, including the Loan,  (other than
taxes imposed on the overall net income of the Lender for any of such loans by
the jurisdiction where the principal office of the Lender is located), then the
Lender shall notify the Borrower thereof.  The Borrower agrees to pay to the
Lender the amount of such reduction in the return on capital as and when such
reduction is determined, upon presentation by the Lender of a statement in the
amount and setting forth the Lender's calculation thereof, which statement shall
be deemed true and correct absent manifest error.  In determining such amount,
the Lender may use reasonable averaging and attribution methods.

 

5.00  COLLATERAL SECURITY AND GUARANTY

 

5.01  MORTGAGE LIEN    

 

The Obligations shall be secured by, inter alia, (i) a perfected first priority
mortgage lien on the Mortgaged Premises, (ii) a perfected first absolute
assignment of rentals and leases concerning the Mortgaged Premises, and (iii) a
first perfected priority security interest in all Collateral, whether now owned
or hereafter acquired, pursuant to the terms of Section 12.00 of this Agreement
and the Security Documents to which the Borrower is a party.  This security
interest is in addition to, and not in substitution of, a security interest of
even date granted from Borrower to Lender in the Mortgage and the definition of
"Collateral" therein shall be incorporated herein by reference as if originally
stated herein.  Any conflict between this Agreement and the

14

 

--------------------------------------------------------------------------------

 



Mortgage and Security Agreement shall be resolved in each instance, in the sole
discretion of the Lender.

 

5.02    CONTROL

 

Borrower will cooperate with Lender, and execute agreements required by Lender,
in obtaining control with respect to Collateral consisting of:

 

(i) deposit accounts;

 

(ii)  investment property;

 

(iii)  letter of credit rights; and

 

(iv)  electronic and chattel paper.

 

The Borrower grants Lender a limited power of attorney to enter into a Control
Agreement on behalf of the Borrower to effectuate the forgoing.

 

Borrower will not create any chattel paper without placing a legend on the
chattel paper acceptable to Lender, indicating that Lender has a security
interest in the chattel paper.

 

5.03  CROSS DEFAULT

 

A default of any of the terms and conditions of any Obligation, of the Borrower
and/or Guarantor to the Lender (including, without limitation any reimbursement
obligations arising out of any Letters of Credit which the Lender may later
issue on behalf of the Borrower and/or Guarantor) or any document or instrument
evidencing such an obligation, shall constitute a default of the Note, this
Agreement, and all Obligations of the Borrower and/or Guarantor to the Lender
whether evidenced by notes or otherwise.

 

6.00  CERTAIN RIGHTS OF LENDER

 

6.01  APPRAISAL 

 

At any time during the term of the Loan, Borrower shall cooperate with Lender
and use reasonable efforts to assist Lender in obtaining an appraisal of the
Mortgaged Premises.  Such cooperation and assistance from Borrower shall include
but not be limited to the obligation to provide Lender or Lender’s appraiser
with the following: (i) reasonable access to the Mortgaged Premises, (ii) a
current certified rent roll for the Mortgaged Premises in form and substance
satisfactory to Lender, including current asking rents and a history of change
in asking rents and historical vacancy for the past three years, (iii) current
and budgeted income and expense statements for the prior three years, (iv) a
site plan and survey of Mortgaged Premises and the Building, (v) the building
plans and specifications, including typical elevation and floor plans, (vi) a
photocopy of the transfer documents conveying the beneficial interest in the
Mortgaged Premises to Borrower, together with the legal description of the
Mortgaged Premises, (vii) the current and prior year real estate tax bills,
(viii) a detailed list of past and scheduled capital improvements and

15

 

--------------------------------------------------------------------------------

 



the costs thereof, (ix) a summary of the then current ownership entity, (x) all
environmental reports and other applicable information relating to the Mortgaged
Premises and the Building, and (xi) copies of all recent appraisals/property
description information or brochures, including descriptions of amenities and
services relating to the Mortgaged Premises and the Building.  The appraiser
performing any such appraisal shall be engaged by Lender, and if an Event of
Default has occurred then Borrower shall be responsible for any fees payable to
said appraiser in connection with an appraisal of the Mortgaged Premises.

 

7.00A  REPRESENTATIONS AND WARRANTIES    

 

The Borrower represents and warrants to the Lender as follows:

 

7.01A  ORGANIZATION, AUTHORITY, ETC.

 

(a) Organization; Good Standing. The Borrower is a limited liability company
duly organized pursuant to the Articles of Organization dated October 20, 2008
and filed with the Connecticut Secretary of State on October 20, 2008, and is
validly existing and in good standing under the laws of the State of
Connecticut. The Borrower, (i) has all requisite power to own its property and
conduct its business as now conducted and as presently contemplated, and (ii) is
in good standing and is duly authorized to do business in the jurisdiction where
the Land is located and in each other jurisdiction where such qualification is
necessary.

 

(b) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which the Borrower is or is to become a party and
the transaction contemplated hereby and thereby (i) are within the authority of
such Person, (ii) have been duly authorized by all necessary proceedings on the
part of such Person, (iii) do not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which such
Person is subject or any judgment, order, writ, injunction, license or permit
applicable to such Person, (iv) do not conflict with any provision of any
operating agreement and articles of organization, or any agreement or other
instrument binding upon, such Person, and (v) do not require the approval or
consent of, or filing with, any governmental agency or authority other than
those already obtained and the filing of the Mortgage, the Assignment of Leases
and the Financing Statements in the appropriate public records with respect
thereto.

 

(c) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which the Borrower is or is to become a party will result in
valid and legally binding obligations of such Person enforceable against it in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors' rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefore may be brought.

 

7.02A  TITLE TO MORTGAGED PREMISES AND OTHER PROPERTIES

 

Excluding the Permitted Liens:

 



16

 

--------------------------------------------------------------------------------

 



(a) The Borrower holds good clear record and marketable fee simple absolute
title to the Land and the Improvements, and owns the Personal Property, subject
to no rights of others, including any mortgages, leases, conditional sale
agreements, title retention agreements, liens or other encumbrances.

 

(b) The Borrower owns all of the assets reflected in any financial statements
provided to Lender as at the Balance Sheet Date or acquired since that date
(except property and assets sold or otherwise disposed of in the ordinary course
of business since that date), subject to no rights of others, including any
mortgages, leases, conditional sales agreements, title retention agreements,
liens or other encumbrances except Permitted Liens.

 

7.03A  FINANCIAL STATEMENTS

 

There has been furnished to the Lender financial information of the Borrower in
connection with the application for the Loan (the “Financial Information”). Such
Financial Information, to the best of Borrower’s knowledge, has been prepared in
accordance with generally accepted accounting principles and fairly present the
financial condition of the Borrower as at the close of business on the date
thereof and the results of operations for the fiscal year then ended.

 

7.04A    NO MATERIAL CHANGES, ETC.

 

Since the date of the Financial Information, there has occurred no material
adverse change in the financial condition or business of the  Borrower other
than changes in the ordinary course of business that have not had any material
adverse effect either individually or in the aggregate on the business or
financial condition of the Borrower.  

 

7.05A    INTELLECTUAL PROPERTY

 

Borrower owns or has a valid right to use all patents, copyrights, trademarks,
licenses, trade names or franchises now being used or necessary to conduct its
business, all of which are listed on Exhibit “E”, hereto and the conduct of its
business as now operated does not conflict with valid patents, copyrights,
trademarks, licenses, trade names or franchises of others in any manner that
could materially adversely affect in any manner the business or assets or
condition, financial or otherwise, of Borrower.  True and complete copies of
each license and franchise agreement, and evidence of all patents, copyrights,
trademarks and trade names, have previously been delivered to the Lender.

 

7.06A  LITIGATION

 

There are no actions, suits, proceedings or investigations of any kind pending
or threatened against the Borrower before any court, tribunal or administrative
agency or board that, if adversely determined, might, either in any case or in
the aggregate, adversely affect the properties, assets, financial condition or
business of such Person or materially impair the right of such Person to carry
on business substantially as now conducted by it, or result in any liability not
adequately covered by insurance, or for which adequate reserves are not
maintained on the balance sheet of such Person, or which question the validity
of this Agreement or any of the other Loan Documents, any action taken or to be
taken pursuant hereto or thereto, or any lien or security interest created or

17

 

--------------------------------------------------------------------------------

 



intended to be created pursuant hereto or thereto, or which will adversely
affect the ability of the Borrower to construct, use and occupy the Improvements
or to pay and perform the Obligations in the manner contemplated by this
Agreement and the other Loan Documents.

 

7.07A  NO MATERIALLY ADVERSE CONTRACTS, ETC.

 

The Borrower is not subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation that has or is
expected in the future to have a materially adverse effect on the business,
assets or financial condition of the Borrower. The Borrower is not a party to
any contract or agreement that has or is expected, in the judgment of the
Borrower's officers, to have any materially adverse effect on the business of
the Borrower.

 

7.08A  COMPLIANCE WITH OTHER INSTRUMENTS

 

The Borrower is not in violation of any provision of its Certificate of
Organization or Operating Agreement or any agreement or instrument to which it
may be subject or by which it or any of its properties may be bound or any
decree, order, judgment, statute, license, rule or regulation, in any of the
foregoing cases in a manner that could result in the imposition of penalties or
materially and adversely affect the financial condition, properties or business
of the Borrower.

 

7.09A  TAX STATUS

 

The Borrower (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject, (b) has paid all taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and by appropriate proceedings. There
are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Borrower knows of no
basis for any such claim.

 

7.10A  NO EVENT OF DEFAULT

 

No Default or Event of Default has occurred and is continuing.

 

7.11A  INVESTMENT COMPANY ACT

 

The Borrower is not an "investment company", or an "affiliated company" or a
"principal underwriter" of an "investment company", as such terms are defined in
the Investment Company Act of 1940.

 

7.12A  ABSENCE OF FINANCING STATEMENTS, ETC.

 

There is no financing statement, security agreement, chattel mortgage, real
estate mortgage or other document filed or recorded with any filing records,
registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien on, or security interest in, (a) any
Collateral or (b) any other assets or property of the Borrower or any rights
relating thereto, except with respect to Permitted Liens.



18

 

--------------------------------------------------------------------------------

 



 

7.13A  SETOFF, ETC.

 

The Collateral and the Lender's rights with respect to the Collateral are not
subject to any setoff, claims, withholdings or other defenses. The Borrower is
the owner of the Collateral free from any lien, security interest, encumbrance
and any other claim or demand.

 

7.14A  CERTAIN TRANSACTIONS

 

Except as set forth on Exhibit “F”  hereto, none of the officers, trustees,
directors, partners, members or employees of the Borrower are presently a party
to any transaction with the Borrower (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, trustee, director, partner or such employee or, to the knowledge of the
Borrower, any corporation, partnership, trust or other entity in which any
officer, trustee, director, partner, member or any such employee has a
substantial interest or is an officer, director, trustee, member or partner.

 

7.15A  EMPLOYEE BENEFIT PLANS MULTI-EMPLOYER PLANS GUARANTEED PENSION PLANS

 

Neither the Borrower nor any ERISA Affiliate other than the Guarantor, maintains
or contributes to any Employee Benefit Plan, Multi- employer Plan or Guaranteed
Pension Plan.

 

7.16A  ENVIRONMENTAL COMPLIANCE

 

The Borrower has taken all necessary action to investigate the past and present
condition and usage of the Real Estate and the operations conducted thereon and,
based upon such diligent investigation, makes the following representations and
warranties to its knowledge.

 

(a) None of the Borrower, or any operator of the Real Estate, or any operations
thereon, is in violation, or alleged violation, of any judgment, decree, order,
law, license, rule or regulation pertaining to environmental matters, including
without limitation, those arising under the Resource Conservation and Recovery
Act ("RCRA"), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended ("CERCLA"), the Superfund Amendments and
Reauthorization Act of 1986 ("SARA"), the Federal Clean Water Act, the Federal
Clean Air Act, the Toxic Substances Control Act or any state or local statute,
regulation, ordinance, order or decree relating to health, safety or the
environment (hereinafter "Environmental Laws"), which violation involves the
Land or would have a material adverse effect on the environment or the business,
assets or financial condition of the Borrower.

 

(b) The Borrower has not received notice from any third party including, without
limitation any federal, state or local governmental authority, (i) that it has
been identified by the United States Environmental Protection Agency ("EPA") as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that
any hazardous waste, as defined by  42 U.S.C. § 9601(5), any hazardous

19

 

--------------------------------------------------------------------------------

 



substances as defined by 42 U.S.C. § 9601(14), any pollutant or contaminant as
defined by 42 U.S.C.§ 9601(33) or any toxic substances, oil or hazardous
materials as defined by M.G.L. c. .21E, or other chemicals or substances
regulated by any Environmental Laws ("Hazardous Materials") which it has
generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted or has ordered
that the Borrower  or the Guarantor conduct a remedial investigation, removal or
other response action pursuant to any Environmental Laws; or (iii) that it is or
shall be a named party to any claim, action, cause of action, complaint, or
legal or administrative proceeding (in each case, contingent or otherwise)
arising out of any third party's incurrence of costs, expenses, losses or
damages of any kind whatsoever in connection with the release of Hazardous
Materials.

 

(c) Except as set forth on Exhibit “G” attached hereto: (i) no portion of the
Real Estate has been used for the handling, processing, storage or disposal of
Hazardous Materials except in accordance with applicable Environmental Laws; and
no underground tank or other underground storage receptacle for Hazardous
Materials is located on any portion of the Real Estate; (ii) in the course of
any activities conducted by the Borrower, or the operators of their properties,
no Hazardous Materials have been generated or are being used on the Real Estate
except in accordance with applicable Environmental Laws; (iii) there has been no
past or present releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping (a "Release")
or threatened Release of Hazardous Materials on, upon, into or from the Real
Estate, which Release would have a material adverse effect on the value of any
of the Real Estate or adjacent properties or the environment; (iv) to the best
of the Borrower's knowledge, there have been no Releases on, upon, from or into
any real property in the vicinity of any of the Real Estate which, through soil
or groundwater contamination, may have come to be located on, and which would
have a material adverse effect on the value of, the Real Estate; and (v) any
Hazardous Materials that have been generated on any of the Real Estate have been
transported off-site only by carriers having an identification number issued by
the EPA, treated or disposed of only by treatment or disposal facilities
maintaining valid permits as required under applicable Environmental Laws, which
transporters and facilities have been and are, to the best of the Borrower's
knowledge, operating in compliance with such permits and applicable
Environmental Laws.

 

(d) Except as set forth in Exhibit “G”, none of the Real Estate is or shall be
subject to any applicable environmental clean-up responsibility law or
environmental restrictive transfer law or regulation, by virtue of the
transactions set forth herein and contemplated hereby.

 

7.17A  MEMBERS AND MANAGERS

 

The members of the Borrower are identified on the organizational chart attached
as Exhibit “H”.

 

7.18A  CONDITION OF MORTGAGED PREMISES

 

None of the Mortgaged Premises nor any part thereof is now damaged or injured as
result of any fire, explosion, accident, flood or other casualty or has been the
subject of any Taking, and to the knowledge of the Borrower, no Taking is
pending or contemplated.



20

 

--------------------------------------------------------------------------------

 



 

7.19A  RESERVED

 

7.20A  REAL PROPERTY TAXES; SPECIAL ASSESSMENTS

 

There are no unpaid or outstanding real estate or other taxes or assessments on
or against the Mortgaged Premises or any part thereof which are payable by the
Borrower (except only real estate taxes not yet due and payable). The Borrower
has delivered to the Lender true and correct copies of real estate tax bills for
the Mortgaged Premises for the past fiscal tax year. No abatement proceedings
are pending with reference to any real estate taxes assessed against the
Mortgaged Premises. There are no betterment assessments or other special
assessments presently pending with respect to any part of the Mortgaged
Premises, and the Borrower has received no notice of any such special assessment
being contemplated.

 

7.21A  VIOLATIONS

 

The Borrower has received no notices of, or has any knowledge of, any violations
of any applicable law.

 

7.22A  PRINCIPAL DEPOSITORY

 

The Borrower further agrees that it shall conduct its principal (majority)
banking business with the Lender, including, without limitation, retaining the
Lender as its principal depository savings accounts, checking accounts, general
demand depository accounts, and such other accounts as are utilized by the
Borrower from time-to-time.

 

7.23A    FINANCIAL STATEMENTS 

 

The balance sheet of the Borrower and the related statements of income and
retained earnings and cash flow of the Borrower for the fiscal year then ended,
and the accompanying footnotes, together with any interim financial statements
of the Borrower, copies of which have been furnished to the Lender, are complete
and correct and fairly present the financial condition of the Borrower as at
such dates and the results of the operations of the Borrower for the periods
covered by such statements, all in accordance with GAAP consistently applied
(subject to year‑end adjustments in the case of the interim financial
statements), and there has been no material adverse change in the condition
(financial or otherwise), business, or operations of the Borrower since the
presentation to the Lender of the most recently dated financial statements, nor
are there any liabilities of the Borrower , fixed or contingent, which are
material but are not reflected in such financial statements or in the notes
thereto, other than liabilities arising in the ordinary course of business. No
information, exhibit or report furnished by the Borrower to the Lender in
connection with the negotiation of this Agreement contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statement contained therein not materially misleading.

 



21

 

--------------------------------------------------------------------------------

 



7.24A    LABOR DISPUTES AND ACTS OF GOD 

 

Neither the business nor the properties of the Borrower are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy, or other
casualty (whether or not covered by insurance), materially and adversely
affecting such business or properties or the operation of the Borrower.

 

7.25A    OTHER AGREEMENTS    

 

The Borrower is not a party to any indenture, loan or credit agreement, or to
any lease or other agreement or instrument, or subject to any charter or limited
liability company restriction which could have a material adverse effect on the
business, properties, assets, operations, or conditions, financial or otherwise,
of the Borrower, or the ability of the Borrower to carry out its obligations
under the Loan Documents to which it is a party. The Borrower is not in default
in any material respect in the performance, observance, or fulfillment of any of
the obligations, covenants, or conditions contained in any agreement or
instrument material to its business to which it is a party.

 

7.26A    LITIGATION    

 

There is no pending or threatened action or proceeding against or affecting the
Borrower before any court, governmental agency, or arbitrator, which may, in any
one case or in the aggregate, materially adversely affect the financial
condition, operations, properties, or business of the Borrower, or the ability
of the Borrower to perform their obligations under the Loan Documents to which
it is a party.

 

7.27A    NO JUDGMENTS    

 

The Borrower has satisfied all judgments, and the Borrower is  not in default
with respect to any judgment, writ, injunction, decree, rule or regulation of
any court, arbitrator, or Federal, state, municipal, or other governmental
authority, commission, board, bureau, agency, or instrumentality, domestic or
foreign.

 

7.28A    ERISA    

 

The Borrower is to the best of its knowledge in compliance in all material
respects with all applicable provisions of ERISA.  Neither a Reportable Event
nor a Prohibited Transaction has occurred and is continuing with respect to any
Plan; no notice of intent to terminate a Plan has been filed, nor has any Plan
been terminated; no circumstances exist which constitute grounds entitling the
PBGC to institute proceedings to terminate, or appoint a trustee to administer,
a Plan, nor has the PBGC instituted any such proceedings; the Borrower, nor any
Commonly Controlled Entity has completely or partially withdrawn from a
Multiemployer Plan; the Borrower and each Commonly Controlled Entity have met
their minimum funding requirements under ERISA with respect to all of their
Plans and the present value of all vested benefits under each Plan does not
exceed the fair market value of all Plan assets allocable to such benefits, as
determined on the most recent valuation date of the Plan and in accordance with
the provisions of ERISA; and neither the

22

 

--------------------------------------------------------------------------------

 



Borrower, nor any Commonly Controlled Entity has incurred any liability to the
PBGC under ERISA.

 

7.29A    DEBT

 

Set forth in the financial statements referred to in this Agreement, to the
extent required by GAAP, is a complete and correct list of all Debt in respect
of which the Borrower is in any manner directly or contingently obligated; and
the maximum principal or face amounts of the credit in question, which are
outstanding and which can be outstanding, are correctly stated, and all Liens of
any nature given or agreed to be given as security therefore are correctly
described or indicated in such financial statements.   Exhibit “I”
correctly  lists all secured and unsecured Debt of the Borrower outstanding as
of the date of this Agreement, and shows, as to each item of Debt listed
thereon, the obligor and obligee, the aggregate principal amount outstanding on
the date hereof.

 

7.30A  EXECUTIVE AGREEMENTS    

 

None of the executive officers of the Borrower is subject to any agreement in
favor of anyone, other than Borrower, which limits or restricts that person’s
right to engage in the type of business activity conducted or proposed to be
conducted by such Borrower or to use therein any property or confidential
information or which grants to anyone other than the Borrower any rights in any
inventions or other ideas susceptible to legal protection developed or conceived
by any such officer.

 

7.31A    FOREIGN ASSET CONTROL REGULATIONS

 

Neither the execution of this Agreement nor the use of the proceeds thereof
violates the Trading with the Enemy Act of 1917, as amended, nor any of the
Foreign Assets Control Regulations promulgated thereunder or under the
International Emergency Economic Powers Act or the U.N. Participation Act of
1945.

 

7.00B  REPRESENTATIONS AND WARRANTIES    

 

The Guarantor represents and warrants to the Lender as follows:

 

7.01B  ORGANIZATION, AUTHORITY, ETC.

 

(a) Organization; Good Standing. The Guarantor is a corporation duly organized
pursuant to the Articles of Organization dated March 10, 1970 and filed with the
Delaware Secretary of State on March 10, 1970 and is validly existing and in
good standing under the laws of the State of Delaware. The Guarantor, (i) has
all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and (ii) is in good standing and is
duly authorized to do business in the jurisdiction where the Land is located and
in each other jurisdiction where such qualification is necessary.

 

(b) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which the Guarantor is or is to become a party and
the transaction

23

 

--------------------------------------------------------------------------------

 



contemplated hereby and thereby (i) are within the authority of such Person,
(ii) have been duly authorized by all necessary proceedings on the part of such
Person, (iii) do not conflict with or result in any breach or contravention of
any provision of law, statute, rule or regulation to which such Person is
subject or any judgment, order, writ, injunction, license or permit applicable
to such Person, (iv) do not conflict with any provision of any operating
agreement and articles of organization, or any agreement or other instrument
binding upon, such Person, and (v) do not require the approval or consent of, or
filing with, any governmental agency or authority other than those already
obtained and the filing of the Mortgage, the Assignment of Leases and the
Financing Statements in the appropriate public records with respect thereto.

 

(c) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which the Guarantor is or is to become a party will result in
valid and legally binding obligations of such Person enforceable against it in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors' rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefore may be brought.

 

7.02B  FINANCIAL STATEMENTS

 

There has been furnished to the Lender financial information of the Guarantor in
connection with the application for the Loan (the “Financial Information”). Such
Financial Information, to the best of Guarantor’s knowledge, has been prepared
in accordance with generally accepted accounting principles and fairly present
the financial condition of the Guarantor as at the close of business on the date
thereof and the results of operations for the fiscal year then ended.

 

7.03B    NO MATERIAL CHANGES, ETC.

 

Since the date of the Financial Information, there has occurred no material
adverse change in the financial condition or business of the  Guarantor other
than changes in the ordinary course of business that have not had any material
adverse effect either individually or in the aggregate on the business or
financial condition of the  Guarantor.

 

7.04B  LITIGATION

 

There are no actions, suits, proceedings or investigations of any kind pending
or threatened against the Guarantor before any court, tribunal or administrative
agency or board that, if adversely determined, might, either in any case or in
the aggregate, adversely affect the properties, assets, financial condition or
business of such Person or materially impair the right of such Person to carry
on business substantially as now conducted by it, or result in any liability not
adequately covered by insurance, or for which adequate reserves are not
maintained on the balance sheet of such Person, or which question the validity
of this Agreement or any of the other Loan Documents, any action taken or to be
taken pursuant hereto or thereto, or any lien or security interest created or
intended to be created pursuant hereto or thereto, or which will adversely
affect the ability of the

24

 

--------------------------------------------------------------------------------

 



Guarantor to construct, use and occupy the Improvements or to pay and perform
the Obligations in the manner contemplated by this Agreement and the other Loan
Documents.

 

7.05B  NO MATERIALLY ADVERSE CONTRACTS, ETC.

 

The Guarantor is not subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation that has or is
expected in the future to have a materially adverse effect on the business,
assets or financial condition of the Guarantor. The Guarantor is not a party to
any contract or agreement that has or is expected, in the judgment of the
Guarantor's officers, to have any materially adverse effect on the business of
the Guarantor.

 

7.06B  COMPLIANCE WITH OTHER INSTRUMENTS

 

The Guarantor is not in violation of any provision of its Certificate of
Organization or Operating Agreement or any agreement or instrument to which it
may be subject or by which it or any of its properties may be bound or any
decree, order, judgment, statute, license, rule or regulation, in any of the
foregoing cases in a manner that could result in the imposition of penalties or
materially and adversely affect the financial condition, properties or business
of the Guarantor.

 

7.07B  TAX STATUS

 

The Guarantor (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject, (b) has paid all taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and by appropriate proceedings. There
are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Guarantor knows of no
basis for any such claim.

 

7.08B    FINANCIAL STATEMENTS 

 

The balance sheet of the Guarantor and the related statements of income and
retained earnings and cash flow of the Guarantor for the fiscal year then ended,
and the accompanying footnotes, together with any interim financial statements
of the Guarantor, copies of which have been furnished to the Lender, are
complete and correct and fairly present the financial condition of the Guarantor
as at such dates and the results of the operations of the Guarantor for the
periods covered by such statements, all in accordance with GAAP consistently
applied (subject to year‑end adjustments in the case of the interim financial
statements), and there has been no material adverse change in the condition
(financial or otherwise), business, or operations of the Guarantor since the
presentation to the Lender of the most recently dated financial statements, nor
are there any liabilities of the Guarantor , fixed or contingent, which are
material but are not reflected in such financial statements or in the notes
thereto, other than liabilities arising in the ordinary course of business. No
information, exhibit or report furnished by the Guarantor to the Lender in
connection with the negotiation of this Agreement contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statement contained therein not materially misleading.



25

 

--------------------------------------------------------------------------------

 



 

7.08B    LABOR DISPUTES AND ACTS OF GOD 

 

Neither the business nor the properties of the Guarantor are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy, or other
casualty (whether or not covered by insurance), materially and adversely
affecting such business or properties or the operation of the Guarantor.

 

7.09B    OTHER AGREEMENTS    

 

The Guarantor is not a party to any indenture, loan or credit agreement, or to
any lease or other agreement or instrument, or subject to any charter or limited
liability company restriction which could have a material adverse effect on the
business, properties, assets, operations, or conditions, financial or otherwise,
of the Guarantor, or the ability of the Guarantor to carry out its obligations
under the Loan Documents to which it is a party. The Guarantor is not in default
in any material respect in the performance, observance, or fulfillment of any of
the obligations, covenants, or conditions contained in any agreement or
instrument material to its business to which it is a party.

 

7.10B    LITIGATION    

 

There is no pending or threatened action or proceeding against or affecting the
Guarantor before any court, governmental agency, or arbitrator, which may, in
any one case or in the aggregate, materially adversely affect the financial
condition, operations, properties, or business of the Guarantor, or the ability
of the Guarantor to perform their obligations under the Loan Documents to which
it is a party.

 

7.11B    NO JUDGMENTS    

 

The Guarantor has satisfied all judgments, and the Guarantor is  not in default
with respect to any judgment, writ, injunction, decree, rule or regulation of
any court, arbitrator, or Federal, state, municipal, or other governmental
authority, commission, board, bureau, agency, or instrumentality, domestic or
foreign.

 

7.12B    ERISA    

 

The Guarantor is to the best of its knowledge in compliance in all material
respects with all applicable provisions of ERISA.  Neither a Reportable Event
nor a Prohibited Transaction has occurred and is continuing with respect to any
Plan; no notice of intent to terminate a Plan has been filed, nor has any Plan
been terminated; no circumstances exist which constitute grounds entitling the
PBGC to institute proceedings to terminate, or appoint a trustee to administer,
a Plan, nor has the PBGC instituted any such proceedings; the Guarantor, nor any
Commonly Controlled Entity has completely or partially withdrawn from a
Multiemployer Plan; the Guarantor and each Commonly Controlled Entity have met
their minimum funding requirements under ERISA with respect to all of their
Plans and the present value of all vested benefits under each Plan does not
exceed the fair market value of all Plan assets allocable to such benefits, as
determined on the most

26

 

--------------------------------------------------------------------------------

 



recent valuation date of the Plan and in accordance with the provisions of
ERISA; and neither the Guarantor, nor any Commonly Controlled Entity has
incurred any liability to the PBGC under ERISA.

 

7.13B    DEBT

 

Set forth in the financial statements referred to in this Agreement, to the
extent required by GAAP, is a complete and correct list of all Debt in respect
of which the Guarantor is in any manner directly or contingently obligated; and
the maximum principal or face amounts of the credit in question, which are
outstanding and which can be outstanding, are correctly stated, and all Liens of
any nature given or agreed to be given as security therefore are correctly
described or indicated in such financial statements.   Exhibit “I”
correctly  lists all secured and unsecured Debt of the Guarantor outstanding as
of the date of this Agreement, and shows, as to each item of Debt listed
thereon, the obligor and obligee, the aggregate principal amount outstanding on
the date hereof.

 

7.14B  EXECUTIVE AGREEMENTS    

 

None of the executive officers of the Guarantor is subject to any agreement in
favor of anyone, other than Guarantor, which limits or restricts that person’s
right to engage in the type of business activity conducted or proposed to be
conducted by such Guarantor or to use therein any property or confidential
information or which grants to anyone other than the Guarantor any rights in any
inventions or other ideas susceptible to legal protection developed or conceived
by any such officer.

 

7.15B    FOREIGN ASSET CONTROL REGULATIONS

 

Neither the execution of this Agreement nor the use of the proceeds thereof
violates the Trading with the Enemy Act of 1917, as amended, nor any of the
Foreign Assets Control Regulations promulgated thereunder or under the
International Emergency Economic Powers Act or the U.N. Participation Act of
1945.

 

 

8.00  AFFIRMATIVE COVENANTS OF THE BORROWER

 

The Borrower covenants and agrees that, so long as the Loan is outstanding or
the Lender has any obligation to make any Advances:

 

8.01  PUNCTUAL PAYMENT

 

The Borrower will duly and punctually pay or cause to be paid the principal and
interest on the Loan and all other amounts provided for in the Note, this
Agreement and the other Loan Documents to which the Borrower is a party, all in
accordance with the terms of the Note, this Agreement and such other Loan
Documents.

 



27

 

--------------------------------------------------------------------------------

 



8.02  MAINTENANCE OF OFFICE

 

The Borrower will maintain an office in Bloomfield, Connecticut or at such other
place in the United States of America as the Borrower shall designate upon
written notice to the Lender, where notices, presentations and demands to or
upon the Borrower in respect of the Loan Documents may be given or made.

 

8.03  RECORDS AND ACCOUNTS

 

The Borrower will (a) keep true and accurate records and books of account in
which full, true and correct entries will be made in accordance with generally
accepted accounting principles and (b) maintain adequate accounts and reserves
for all taxes (including income taxes), depreciation and amortization of its
properties, contingencies, and other reserves.

 

8.04  FINANCIAL STATEMENTS, CERTIFICATES AND INFORMATION

 

The Borrower (as indicated), at its sole expense, will deliver to the Lender:

 

(a) within one hundred twenty (120) days of fiscal year end, the  internal
statement of operations, statement of cash flow and balance sheets of Borrower;

 

(b) within thirty (30) days after the receipt of the Primary Tenant’s audited
financial statements, the Borrower shall provide them to Lender; and

 

(c) from time to time such other reasonable financial data and information as
the Lender may request.

 

8.05  NOTICES

 

(a) Defaults. The Borrower will promptly notify the Lender in writing of the
occurrence of any Default or Event of Default, specifying the nature and
existence of such Default or Event of Default and what action the Borrower is
taking or proposes to take with respect thereto. If any Person shall give any
notice or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which the Borrower is a party or obligor, whether as principal or surety, and
such default would permit the holder of such note or obligation or other
evidence of indebtedness to accelerate the maturity thereof,  the Borrower shall
forthwith give written notice thereof to the Lender, describing the notice or
action and the nature of the claimed default.

 

(b) Environmental Events. The Borrower will promptly give notice to the Lender
(i) of any violation of any Environmental Law that the Borrower reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency and (ii) upon becoming aware thereof, of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, or any federal, state or local
environmental agency or board, that in either

28

 

--------------------------------------------------------------------------------

 



case involves the Mortgaged Premises or has the potential to materially affect
the assets, liabilities, financial conditions or operations of the Borrower or
such general partner or the Lender's liens or security interests pursuant to the
Security Documents.

 

(c) Notification of Claims against Collateral.  The Borrower will, immediately
upon becoming aware thereof, notify the Lender in writing of any material
setoff, claims, withholdings or other defenses to which any of the Collateral,
or the Lender's rights with respect to the Collateral, are subject.

 

(d) Notice of Nonpayment. The Borrower will immediately notify the Lender in
writing if the Borrower receives any notice, whether oral or written, from any
laborer, subcontractor or materialman to the effect that such laborer,
subcontractor or materialman has not been paid when due for any labor or
materials furnished in connection with the construction of the Improvements

 

(e) Notice of Litigation and Judgments.  The Borrower will give notice to the
Lender in writing within fifteen (15) days of becoming aware of any litigation
or proceeding threatened in writing or any pending litigation and proceedings
affecting the Mortgaged Premises or affecting the Borrower or to which the
Borrower is or is to become a party involving an uninsured claim against the
Borrower that could reasonably be expected to have a materially adverse effect
on the Borrower or any of its general partners and stating the nature and status
of such litigation or proceedings. The Borrower will give notice to the Lender,
in writing, in form and detail satisfactory to the Lender, within ten (10) days
of any judgment not covered by insurance, final or otherwise, against the
Borrower in an amount in excess of $10,000.00.

 

(f) Notice of Occupancy by Tenants. Excluding the Primary Tenant, the Borrower
will give written notice to the Lender at least ten (10) days prior to the
commencement of, and again on the date of, occupancy of the Improvements by any
tenant under a Lease, stating the name of the tenant, the date of occupancy, and
the area so occupied.

 

8.06  EXISTENCE

 

The Borrower will do or cause to be done all things necessary to preserve and
keep in full force and effect its existence as a Connecticut limited liability
company. The Borrower will do or cause to be done all things necessary to
preserve and keep in full force all of its rights and franchises. The Borrower
(a) will cause all of its properties used or useful in the conduct of its
business to the maintained and kept in good condition, repair and working order
and supplied with all necessary equipment, (b) will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Borrower may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times, and (c) will continue to engage primarily in the businesses now
conducted by it and in related businesses.

 



29

 

--------------------------------------------------------------------------------

 



8.07  INSURANCE

 

8.07.1    INSURANCE.   Borrower shall, at its sole cost and expense, or shall
cause the Primary Tenant to insure and keep insured the Mortgaged Premises,
against such perils and hazards, and in such amounts and with such limits, as
Lender may from time to time reasonably require.   Borrower shall also carry
such other insurance, and in such amounts, as Lender may from time to time
reasonably require, against insurable risks which at the time are commonly
insured against in the case of premises similarly situated, due regard being
given to the availability of insurance and to the type of construction,
location, utilities, use and occupancy of the Mortgaged Premises or any
replacements or substitutions therefor ("Additional Insurance"). Such Additional
Insurance may include flood, earthquake, business interruption and demolition
and shall be obtained within 30 days after demand by Lender. Otherwise, Borrower
shall not obtain any separate or additional insurance which is contributing in
the event of loss, unless it is properly endorsed and otherwise reasonably
satisfactory to Lender in all respects.  Except as otherwise required under the
existing Lease with the Primary Tenant, any proceeds of insurance in excess of
Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) paid on account of
any damage to or destruction of the Mortgaged Premises or any portion thereof
shall be paid over to the Lender and shall be applied and distributed as
provided for herein and in the Mortgage.

 

8.07.2(a)    EVIDENCE OF COVERAGE.  The insurance shall be evidenced by the
original policy or a true and certified copy of the original policy, or in the
case of liability insurance, by certificates of insurance. Certificates
evidencing such insurance shall be delivered to Lender at or prior to Closing
and certified copies or original policies shall be delivered to Lender within
thirty (30) days following Closing. On or before the stated due date, Borrower
or the Primary Tenant shall pay all premiums and fees for the insurance policies
required hereunder. Borrower shall deliver certified copies of all policies and
renewals (or certificates evidencing the same) to Lender at least thirty (30)
days before the expiration of existing policies. Each such policy shall provide
that such policy may not be canceled or materially changed except upon 30 days
prior written notice of intention of non-renewal, cancellation or material
change to Lender, and that no act or thing done by Borrower shall invalidate the
policy as against Lender.  Lender shall be named as Mortgagee, loss payee and
additional insured on all such policies.  Notwithstanding anything to the
contrary contained herein or in any provision of law, the proceeds of insurance
policies coming into the possession of Lender and which are not to be used for
the Work (as hereinafter defined) shall not be deemed trust funds and Lender
shall be entitled to dispose of such proceeds as hereinafter provided and as set
forth in the Mortgage. If Lender has not received satisfactory evidence of such
renewal or substitute insurance in the time frame herein specified, Lender shall
have the right, but not the obligation, to purchase such insurance for Lender's
interest only. Any amounts so disbursed by Lender pursuant to this Section 8.07
shall be deemed to be a part of the Loan and shall bear interest at the Default
Rate. Nothing contained in this Section 8.07 shall require Lender to incur any
expense or take any action hereunder, and inaction by Lender shall never be
deemed a waiver of any rights accruing to Lender on account of this Section
8.07.

 

8.07.2(b)    SEPARATE INSURANCE.  Borrower shall not carry any separate
insurance on the Mortgaged Premises concurrent in kind or form with any
insurance required hereunder or contributing in the event of loss without
Lender's prior written consent, and any such policy shall

30

 

--------------------------------------------------------------------------------

 



have attached a standard non-contributing mortgagee clause, with loss payable to
Lender, and shall meet all other requirements set forth herein.

 

8.07.2(c)    DAMAGE TO OR DESTRUCTION OF MORTGAGED PREMISES.    In the event of
any damage to or destruction of the Mortgaged Premises, Borrower shall give
prompt written notice to Lender and provided that no Event of Default has
occurred hereunder, Lender  shall release any insurance proceeds received by it
to the Borrower provided that the Borrower uses it strictly in compliance with
its obligations under the Lease with the Primary Tenant, Borrower shall promptly
commence and diligently continue to complete the repair, restoration and
rebuilding of the Mortgaged Premises so damaged or destroyed in full compliance
with all legal requirements and with the provisions of the  Lease and as set
forth in Section 8.07.2(d) below, and free and clear from any and all liens and
claims. Such repair, restoration and rebuilding of the Mortgaged Premises are
sometimes hereinafter collectively referred to as the "Work." Borrower shall not
adjust compromise or settle any claim for insurance proceeds without the prior
written consent of Lender, which consent shall not be unreasonably withheld or
delayed.

 

8.07.2(d)  RESTORATION. Borrower warrants, covenants and represents that:

 

(i) During the period following a casualty until the Work has been completed,
Borrower shall cause the insurance proceeds, together with any additional sums
deposited by Borrower with the Lender in respect of the applicable casualty to
equal or exceed such estimated cost of effecting such repair and restoration, or
such portion thereof as then remains to be completed and paid for;

 

(ii) Upon completion of the Work, the monthly rents from all Leases remaining in
full force and effect shall, in Lender's reasonable judgment, be sufficient to
pay all Operating Expenses of the Mortgaged Premises and all regularly scheduled
principal, interest and other sums due and payable under the Note, this
Agreement and the other Loan Documents.

 

(iii) At all times, there shall be in force and effect for the benefit of
Borrower and Lender rental interruption insurance sufficient to provide coverage
for one hundred percent (100%) of all rental income lost as a consequence of
such casualty for a total of at least twelve (12) months;

 

(iv) The Work will be effected pursuant to plans and specifications reasonably
approved in writing by Lender, and by a general contractor and major
subcontractors, and pursuant to contracts, approved in writing by Lender; and

 

(v) The Work can be effected in compliance with all applicable laws and Borrower
shall have obtained all licenses, permits, consents and approvals from all
applicable governmental authorities or private parties required to permit
Borrower to effect such restoration and repair and to use, operate and occupy
the repaired and restored premises upon completion thereof (other than those
which will issue in the ordinary course upon completion) and that the same shall
be in full force and effect.

 



31

 

--------------------------------------------------------------------------------

 



8.07.2(e)    DISTRIBUTION OF PROCEEDS.  If any insurance Proceeds are used for
the Work, Borrower warrants, covenants and represents:

 

(i) If the Work is structural or if the cost of the Work is reasonably estimated
by Lender to exceed Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00),
the Work shall be conducted under the supervision of a certified and registered
architect or engineer. Before Borrower commences any Work, other than temporary
work to protect property or prevent interference with business, Lender shall
have approved in writing the plans and specifications for the Work, which
approval shall not be unreasonably withheld or delayed, it being nevertheless
understood that such plans and specifications shall provide for Work so that,
upon completion thereof, the Mortgaged Premises shall be at least equal in value
and general utility to the Mortgaged Premises prior to the damage or
destruction.

 

(ii) Borrower shall deliver to Lender a certificate of the architect or engineer
in (i) above (or a certificate given by Borrower if no architect or engineer is
so required) stating (A) that all of the Work completed has been done in
compliance with the approved plans and specifications, if required under (i)
above, (B) that the proceeds to be distributed are justly required to reimburse
the Borrower for payments made by Borrower, or are justly due to the contractor,
subcontractors, materialmen, laborers, engineers, architects or other persons
rendering services or materials for the Work (giving a brief description of such
services and materials), and that when added to all sums previously paid out by
the Lender does not exceed the value of the Work done to the date of such
certificate, (C) if the sum to be distributed is to cover payment relating to
repair and restoration of personal property required or relating to the
Mortgaged Premises, that title to the personal property items covered by the
requested payment is vested in Borrower, and (D) that the amount of such
proceeds remaining in the hands of the Lender will be sufficient on completion
of the Work to pay for the same in full (giving in such reasonable detail as
Lender may require an estimate of the cost of such completion). Additionally,
Borrower shall deliver to Lender a statement signed by Borrower approving both
the Work done to date and the Work covered by the payment in question.

 

(iii) Borrower shall deliver waivers of lien satisfactory to Lender covering
that part of the Work for which payment or reimbursement is being requested and,
if required by Lender, a search prepared by a title company, or by other
evidence satisfactory to Lender that there has not been filed with respect to
the Mortgaged Premises any mechanics' or other lien or instrument for the
retention of title relating to any part of the Work not discharged of record.
Additionally, as to any personal property covered by the request for payment,
Lender shall be furnished with evidence of payment therefor and such further
evidence satisfactory to assure Lender of its valid first lien on the personal
property.

 

(iv) Lender or its designee shall have the right to inspect the Work at all
reasonable times. The reasonable cost of any such inspection of the Work shall
be paid by Borrower upon demand. Neither the approval by Lender of the plans and
specifications for the Work nor the inspection by Lender of the Work shall make
Lender responsible for the preparation of such plans and specifications or the
compliance of such plans and specifications, or of the Work, with any applicable
law, regulation, ordinance, covenant or agreement.

 



32

 

--------------------------------------------------------------------------------

 



(v) Borrower shall deliver a copy or copies of any certificate or certificates
required by law to render occupancy and full operation of the Mortgaged Premises
legal.

 

8.07.2(f)  MISCELLANEOUS INSURANCE PROVISIONS.

 

(i) The insurance requirements contained in this Section 8.07.2(f) are in
addition to, and supplement the insurance requirements contained in the
Mortgage.

 

(ii) In the event of the foreclosure of the Mortgage or other transfer of title
to or assignment of the Mortgaged Premises in extinguishment of the debt due
Lender in whole or in part, all right, title and interest of Borrower in and to
all policies of insurance required by this Agreement and any insurance proceeds
shall inure to the benefit of and pass to Lender or any purchaser or transferee
of the Mortgaged Premises.

 

(iii) Borrower hereby authorizes Lender, during all periods in which an Event of
Default has occurred and remains uncured, to settle any insurance claims, to
obtain insurance proceeds, and to endorse any checks, drafts or other
instruments representing any insurance proceeds whether payable by reason of
loss thereunder or otherwise.

 

8.08  TAXES

 

(a) The Borrower will pay, or cause to be paid and discharged, all taxes,
assessments and other governmental charges imposed upon it with respect to the
Mortgaged Premises or imposed upon the Mortgaged Premises at the time and in the
manner required by the Mortgage, before the same shall become overdue. The
Borrower will promptly pay and discharge (by bonding or otherwise) all claims
for labor, material or supplies that if unpaid might by law become a lien or
charge against the Mortgaged Premises or any part thereof or might affect the
priority of the lien created by the Mortgage with respect to any Advance made or
to be made by the Lender under this Agreement.

 

(b) The Borrower will duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon it and its other real properties, sales
and activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of its property; provided that any such tax,
assessment, charge, levy or claim with respect to properties other than the
Mortgaged Premises need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if the
Borrower shall have set aside on its books adequate reserves with respect
thereto; and provided further that the Borrower will pay all such taxes,
assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security therefore.

 



33

 

--------------------------------------------------------------------------------

 



8.09  INSPECTION OF MORTGAGED PREMISES, OTHER PROPERTIES AND BOOKS

 

(a) The Borrower shall permit the Lender and its agents, at the Borrower's
expense, to visit and inspect the Mortgaged Premises and will cooperate with the
Lender during such inspections.

 

(b) The Borrower shall permit the Lender at the Borrower's expense to visit and
inspect any of the other properties of the Borrower to examine the books of
account of the Borrower (and to make copies thereof and extracts therefrom) and
to discuss the affairs, finances and accounts of the Borrower with, and to be
advised as to the same by, its officers, all at such reasonable times and
intervals as the Lender may reasonably request.

 

8.10  COMPLIANCE WITH LAWS, CONTRACTS, LICENSES AND PERMITS

 

The Borrower will comply with, (a) the applicable laws and regulations wherever
its business is conducted, including all Environmental Laws and, in the case of
the Borrower, all Requirements, (b) the provisions of its operating agreement
and other charter documents, (c) all agreements and instruments by which it or
any of its properties may be bound, and all restrictions, covenants and
easements affecting the Mortgaged Premises, (d) all applicable decrees, orders
and judgments, and (e) all licenses and permits required by applicable laws and
regulations for the conduct of its business or the ownership, use or operation
of its properties, including, in the case of the Borrower.

 

8.11  LEASES

 

The Borrower will take or cause to be taken all steps within the power of the
Borrower to market and lease the leasable area of the Improvements to such
tenants and upon such terms and conditions as may be approved by the
Lender.  Any proposed standard form of lease to be used by the Borrower in
connection with the Improvements shall be submitted to and approved by the
Lender prior to its submission to any proposed tenant, and the Borrower will
make such amendments, modifications or additions thereto as may be required by
the Lender. The leases to any tenant who will lease or occupy thirty percent
(30%) or more of the net leasable area of the Improvements (other than the
Primary Tenant) will require that such tenant prepare and deliver to the
Borrower and the Lender annual financial statements certified by an independent
certified public accountant within 120 days following the end of each fiscal
year of such tenant. The Borrower will require, and each Lease will require,
each tenant to enter into a Nondisturbance, Attornment and Subordination
Agreement upon the request of the Lender.  The Lender shall have the right, and
the Borrower hereby authorizes the Lender, to communicate directly with any
tenant under a Lease to verify any information delivered to the Lender by the
Borrower concerning such tenant or such tenant's Lease.

 

8.12  FURTHER ASSURANCES

 

(a) Regarding Preservation of Collateral. The Borrower will execute and deliver
to the Lender such further documents, instruments, assignments and other
writings, and will do such

34

 

--------------------------------------------------------------------------------

 



other acts necessary or desirable, to preserve and protect the Collateral at any
time securing or intended to secure the Obligations, as the Lender may require.

 

(b) Regarding this Agreement. The Borrower will cooperate with, and will do such
further acts and execute such further instruments and documents as the Lender
shall reasonably request to carry out to its satisfaction the transactions
contemplated by this Agreement and the other Loan Documents.

 

 

8.13  NO MERGER OR ACQUISITION

 

Borrower will not merge or consolidate or be merged or consolidated with or into
any other corporation or business entity, nor acquire substantially all of the
assets and/or stock of another corporation or other business entity, unless
specifically authorized by Lender, in writing, in advance.

 

8.14  NO SUBSTITUTION

 

This Agreement may but need not be supplemented by separate assignments and
pledges and, if such assignments and pledges are given, the rights and security
interests given thereby shall be in addition to and not in limitation of the
rights and security interests given by this Agreement.  This Agreement shall not
act to terminate, cancel, revoke, nor otherwise cause a novation, estoppel, or
waiver of any or all prior security interests granted by Borrower to Lender in
and to any collateral contemplated by these presents, or other, wholly or in
part, and without exception; and any and all such security interests shall
continue to remain properly perfected by Borrower to Lender in their terms and
without interruption.

 

8.15  PROTECTION OF COLLATERAL

 

Borrower will maintain all Collateral in a condition which is comparable to that
which exists on the date of the issuance of the final Certificate of Occupancy,
and make any necessary repairs thereto, or replacements thereof; ordinary wear
and tear and obsolescence excepted.

 

Borrower will at the request of Lender, promptly furnish Lender the receipted
bills for all payments required by this Agreement.  At its option, but without
liability so to do, Lender may discharge taxes, assessments, liens or security
interests or other encumbrances at any time levied or placed on the Collateral,
may pay for insurance on the Collateral and may pay for the maintenance and
preservation of the Collateral. Borrower agrees to reimburse Lender on demand
for any payments made by Borrower, or any expenses including attorneys' fees
incurred by Lender pursuant to the foregoing authorization, and upon failure of
Borrower so to reimburse Lender, any such sums paid or advanced by Lender shall
be deemed secured by the Collateral and constitute part of the Loans.

 

8.16  COMPLIANCE WITH ERISA    

 

Each of the Borrower and Guarantor will not:



35

 

--------------------------------------------------------------------------------

 



 

(A) engage in any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code), or commit any other breach of its fiduciary
responsibility under Part 4 of Title I of ERISA, which could subject the
Borrower or any Borrower Group Member to any material liability under Section
406, 409, 502(i) or 502(d) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or such Borrower
Group Member could be required to indemnify any Person against any such
liability or which could otherwise have a Material Adverse Effect on the
Borrower or any Plan; or

 

(B) fail to make any contribution required to be made by it to any Plan or
Multiemployer Plan or permit to exist with respect to any Plan any "accumulated
funding deficiency" (as such term is defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; or

 

(C) (i) commence proceedings to terminate any Plan, other than in a "standard
termination" within the meaning of Section 4041 of ERISA, or (ii) permit to
exist any proceedings instituted by the PBGC to terminate or to have a trustee
appointed to administer any Plan, or (iii) withdraw from any Multiemployer Plan
in a manner which could result in the imposition of a withdrawal liability under
Part 1 of Subtitle E of Title IV of ERISA.

 

8.17  FINANCING STATEMENTS

 

Prior to any loan being made from Lender to Borrower, the Borrower hereby agrees
that Lender may file and record at Borrower’s cost, any financing statement, or
other notices appropriate under applicable law, in respect of any security
interest created pursuant to this Agreement or at any other time which may at
any time be required by the Lender.  The Borrower authorizes the Lender to file
any and all financing statements on behalf of the Borrower describing the
Collateral, as well as any agricultural liens or other statutory liens held by
Lender.  In the event that any re‑recording or re‑filing thereof (or the filing
of any statements of continuation or assignment of any financing statement) is
required to protect and preserve such lien or security interest, the Borrower
shall, at its cost and expense, cause the same to be re‑recorded and/or re‑filed
at the time and in the manner requested by the Lender.  The Borrower hereby
irrevocably designates the Lender, its agents, representatives and designees as
agents and attorneys‑in‑fact for the Borrower to sign such financing statements,
or other instruments in connection herewith, on behalf of the Borrower and file
the same, as required.

 

8.18  TAXES AND IMPOSITIONS

 

(A) Borrower shall (i) pay and discharge all Impositions prior to delinquency,
and (ii) provide Lender following an Event of Default, validated receipts or
such other evidence satisfactory to Lender showing the payment of such
Impositions within thirty (30) days after the same would have otherwise become
delinquent.  Borrower’s obligation to pay the Impositions pursuant to this
Agreement shall include, to the extent permitted by applicable law, taxes
resulting from future changes in law which impose upon Lender an obligation to
pay any property taxes or

36

 

--------------------------------------------------------------------------------

 



other Impositions.  Should Borrower default on any payment of any Impositions,
Lender may (but shall not be obligated to) pay such Impositions or any portion
thereof and Borrower shall reimburse Lender on demand for all such payment(s).

 

(B) Borrower shall not be required to pay, discharge or remove any Imposition so
long as Borrower contests in good faith such Impositions or the validity,
applicability or amount thereof by an appropriate legal proceeding which
operates to prevent the collection of such amounts and the sale of the Mortgaged
Premises, or any portion thereof; provided, however, that prior to the date on
which such Imposition would otherwise have become delinquent, Borrower shall
have (i) given Lender prior written notice of such contest and (ii) set aside on
its books adequate reserves with respect thereto.  Any such contest shall be
prosecuted with due diligence, and Borrower shall promptly pay the amount of
such Imposition as finally determined, together with all interest and penalties
payable in connection therewith.  Lender shall have full power and authority to
apply any amount to the payment of any unpaid Imposition to prevent the sale or
forfeiture of the Mortgaged Premises or any portion thereof for non-payment
thereof.  Lender shall have no liability, however, for failure to so apply any
amount deposited.  Notwithstanding any provisions of this clause to the
contrary, Borrower shall pay any Imposition which it might otherwise be entitled
to contest if, in the sole and absolute discretion of Lender, the Mortgaged
Premises, or any portion thereof or any Collateral, is in jeopardy or in danger
of being forfeited or foreclosed.  If Borrower refuses to pay any such
Imposition, Lender may (but shall not be obligated to) make such payment and
Borrower shall reimburse Lender on demand for all such advances.

 

8.19  MAINTENANCE OF RECORDS    

 

Keep adequate records and books of account, in which complete entries will be
made accurately reflecting all financial transactions of the Borrower.

 

8.20  MAINTENANCE OF PROPERTIES    

 

Maintain, preserve and keep, its properties which are used or useful in the
conduct of its business (whether owned in fee or a leasehold interest) in good
repair and working order and from time-to-time will make all necessary repairs,
replacements, renewals and additions so that at all times the efficiency thereof
shall be maintained.  Borrower agrees that it will maintain and repair the
Collateral and the Mortgaged Premises and keep all of the same in good and
serviceable condition and in at least as good condition and repair as same were
on the date hereof or in such better condition and repair as same may have been
put thereafter.  Borrower will not waste or destroy or suffer the waste or
destruction of the Collateral or the Mortgaged Premises or any part
thereof.  Borrower will not use any of the Collateral or the Mortgaged Premises
in violation of any insurance thereon.  Except as otherwise required under the
lease for the Primary Tenant, in the event of damage to or destruction of all or
any part of the Collateral or the Mortgaged Premises from any cause, the
Borrower shall repair, replace, restore and reconstruct the Collateral and the
Mortgaged Premises to the extent necessary to restore each portion of same to
its condition immediately prior to such damage or destruction and this
obligation shall not be limited by the amount of any insurance proceeds
available.

 



37

 

--------------------------------------------------------------------------------

 



8.21  COMPLIANCE WITH LAWS    

 

Promptly pay and discharge all lawful taxes, assessments and governmental
charges or levies imposed upon the Borrower, or upon, or in respect of, all or
any part of the property or business of the Borrower, all trade accounts payable
in accordance with usual and customary business terms, and all claims for work,
labor or materials, which if unpaid might become a lien or charge upon any
property of the Borrower; provided the Borrower shall not be required to pay any
such tax, assessment, charge, levy, account payable or claim if (i) the
validity, applicability or amount thereof is being contested in good faith by
appropriate actions or proceedings which will prevent the forfeiture or sale of
any property of the Borrower or any material interference with the use thereof
by the Borrower, and (ii) the Borrower shall set aside on its books, reserves
deemed by it to be adequate with respect thereto. The Borrower will promptly
comply with all laws, ordinances or governmental rules and regulations to which
it is subject, including without limitation, the Occupational Safety and Health
Act of 1970, ERISA, the Americans with Disabilities Act and all Environmental
Laws in all applicable jurisdictions, the violation of which would materially
and adversely affect the properties, business, prospects, profits or condition
of the Borrower or would result in any lien or charge upon any property of the
Borrower.

 

8.22  ENVIRONMENT    

 

Notify the Lender immediately of any notice of a hazardous discharge or
environmental complaint received from any governmental agency or any other
party; notify the Lender immediately of any hazardous discharge from or
affecting its premises; immediately contain and remove the same, in compliance
with all applicable laws; promptly pay any fine or penalty assessed in
connection therewith, except such assessments as are being contested in good
faith, against which adequate reserves have been established; upon receipt of
such notification, permit the Lender to inspect the premises, and to inspect all
books, correspondence, and records pertaining thereto; and at the Lender's
request, and at the Borrower's expense, provide a report of a qualified
environmental engineer, satisfactory in scope, form, and content to the Lender,
arid such other and further assurances reasonably satisfactory to the Lender
that the condition has been corrected.

 

8.23  PAYMENT OF LOAN 

 

The Borrower will duly and punctually pay the Principal of, and interest on the
Loan in accordance with the terms of the Loan and this Agreement.

 

8.24  [RESERVED]

 

8.25  MORTGAGE TAXES    

 

Borrower shall pay all taxes, charges, filing, registration, recording fees,
excises and levies imposed upon Lender by reason of their respective interest
in, or measured by amounts payable under the Note, this Agreement, the Mortgage
or any other Loan Document (other than income, franchise and doing business
taxes), and shall pay all stamp taxes and other taxes required to be paid on the
Note, this Agreement, the Mortgage or the other Loan Documents.  If Borrower
fails to make such payment within five days after notice thereof from Lender,
Lender may (but shall

38

 

--------------------------------------------------------------------------------

 



not be obligated to) pay the amount due, and Borrower shall reimburse Lender on
demand for all such Advances.  If applicable law prohibits Borrower from paying
such taxes, charges, filing, registration and recording fees, excises, levies,
stamp taxes or other taxes, then Lender may declare the Indebtedness then unpaid
to be immediately due and payable.  In such event, no Prepayment Fee (as defined
in the Note) shall be charged.

 

8.26  LENDER’S EXPENSES 

 

Borrower shall pay, on demand by Lender, all reasonable expenses, charges, costs
and fees in connection with the negotiation, documentation and closing of the
Loan, including all registration, recording fees and insurance consultant fees,
if any, environmental consultant fees, costs of appraisals, costs of engineering
reports, fees and disbursements of all counsel (both local and special) of
Lender, escrow fees, cost of surveys, fees and expenses of Lender’s Consultant
or others employed by Lender to inspect the Collateral from time to time and
reasonable out-of-pocket travel expenses incurred by Lender and Lender's agents
and employees in connection with the Loan.  At Closing, Lender may pay directly
from the proceeds of the Loan each of the forgoing expenses.

 

9.00  NEGATIVE COVENANTS OF THE BORROWER

 

The Borrower covenants and agrees that, so long as the Loan is outstanding:

 

9.01  RESTRICTIONS ON EASEMENTS, COVENANTS AND RESTRICTIONS

 

The Borrower will not create or suffer to be created or to exist any easement,
right of way, restriction, covenant, condition, license or other right in favor
of any Person which affects or might affect title to the Mortgaged Premises or
the use and occupancy of the Mortgaged Premises or any part thereof without (i)
submitting to the Lender and the proposed instrument creating such easement,
right of way, covenant, condition, license or other right, accompanied by a
survey showing the exact proposed location thereof and such other information as
the Lender may reasonably request, and (ii) obtaining the prior approval of the
Lender.

 

9.02  RESTRICTIONS ON INDEBTEDNESS

 

The Borrower will not create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:

 

(a) Indebtedness to the Lender arising under any of the Loan Documents;

 

(b) current liabilities of the Borrower incurred in the ordinary course of
business but not incurred through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;

 



39

 

--------------------------------------------------------------------------------

 



(c) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefore shall not at the time be required to be made in accordance with the
provisions of Section 8.08;

 

(d) Indebtedness in respect of judgments or awards that have been in force for
less than the applicable period for taking an appeal so long as execution is not
levied thereunder or in respect of which the Borrower shall at the time in good
faith be prosecuting an appeal or proceeding for review and in respect of which
a stay of execution shall have been obtained pending such appeal or review;

 

(e) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
and

 

(f) unsecured Indebtedness of the Borrower owing to any member of the Borrower,
that is expressly subordinated and made junior to the payment and performance in
full of the Obligations and evidenced as such by a written instrument containing
subordination provisions in form and substance approved by the Lender.

 

9.03  RESTRICTIONS ON LIENS, ETC.

 

The Borrower will not (a) create or incur or suffer to be created or incurred or
to exist any lien, encumbrance, mortgage, pledge, charge restriction or other
security interest of any kind upon any of its property or assets of any
character whether now owned or hereafter acquired, or upon the income or profits
therefrom; (b) transfer any of its property or assets or the income or profits
therefrom for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to payment of its general
creditors; (c) acquire or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against it that if unpaid might by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over its general
creditors; or (e) sell, assign, pledge or otherwise transfer any accounts,
contract rights, general intangibles, chattel paper or instruments, with or
without recourse; provided that the Borrower may create or incur or suffer to be
created or incurred or to exist, the following Permitted Liens:

 

(i) liens to secure taxes, assessments and other governmental charges or claims
for labor, material or supplies in respect of obligations not overdue;

 

(ii) deposits or pledges made in connection with, or to secure payment of,
workmen's compensation, unemployment  insurance, old age pensions or other
social security obligations;

 

(iii) liens of carriers, warehousemen, mechanics and materialmen, and other like
liens on properties other than the Mortgaged Premises in existence less than 120
days from the date of creation thereof in respect of obligations not overdue;

 



40

 

--------------------------------------------------------------------------------

 



(iv) encumbrances on properties other than the Mortgaged Premises consisting of
easements, rights of way, covenants, restrictions on the use of real property
and defects and irregularities in the title thereto, landlord's or lessor's
liens under leases to which the Borrower is a party, and other minor liens or
encumbrances on properties other than the Mortgaged Premises none of which in
the opinion of the Borrower interferes materially with the use of the property
affected in the ordinary conduct of the business of the Borrower, which defects
do not individually or in the aggregate have a materially adverse effect on the
business of the Borrower;

 

(v) liens in favor of the Lender under the Loan Documents; and

 

(vi) other liens on the Mortgaged Premises consisting of easements, rights of
way, covenants and restrictions if and to the extent the same have been approved
by the Lender.

 

9.04  RESTRICTIONS ON INVESTMENTS

 

The Borrower will not make or permit to exist or to remain outstanding any
Investment except Investments in:

 

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by the Borrower;

 

(b) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;
and

 

(c) securities commonly known as "commercial paper" issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than "P 1" if rated by Moody's Investors Services, Inc., and
not less than "A 1" if rated by Standard and Poor's.

 

9.05  MERGER, CONSOLIDATION AND DISPOSITION OF ASSETS

 

(a) The Borrower will not become a party to any merger or consolidation, or
agree to or effect any asset acquisition or stock acquisition (other than the
acquisition of assets in the ordinary course of business consistent with past
practices).

 

(b) The Borrower will not become a party to or agree to or effect any
disposition of the Mortgaged Premises or any part thereof, unless such agreement
provides for the payment, in full, of all of Borrower's Obligations.

 

(c) The Borrower will not become a party to or agree to effect any disposition
of assets, other than the disposition of assets not included in the Mortgaged
Premises in the ordinary course of business, consistent with the past practices.

 



41

 

--------------------------------------------------------------------------------

 



9.06  SALE AND LEASEBACK

 

The Borrower will not enter into any arrangement, directly or indirectly,
whereby the Borrower shall sell or transfer any property owned by it in order
then or thereafter to lease such property or lease other property that the
Borrower intends to use for substantially the same purpose as the property being
sold or transferred.

 

9.07  COMPLIANCE WITH ENVIRONMENTAL LAWS

 

Except as set forth on Exhibit “G”, the Borrower will not do any of the
following: (a) use any of the Real Estate or any portion thereof as a facility
for the handling, processing, storage or disposal of Hazardous Materials, (b)
cause or permit to be located on any of the Real Estate any underground tank or
other underground storage receptacle for Hazardous Materials except in full
compliance with Environmental laws, (c) generate any Hazardous Materials on any
of the Real Estate except in full compliance with Environmental Laws, or (d)
conduct any activity at any Real Estate or use any Real Estate in any manner so
as to cause a Release.

 

9.08  DISTRIBUTIONS

 

The Borrower will not make any Distributions during the tenure of its Loan;
provided, however, that during the tenure of the Loan, the Borrower may make
distributions provided that (i) no Event of Default has occurred, (ii) that
immediately following such Distribution, Borrower shall be in compliance with
all financial covenants, and (iii) the Borrower has complied with all terms,
covenants and conditions of this Agreement, including, without limitation, the
covenants set forth in Section 15.01 hereof.

 

9.09  NO GUARANTEES

 

Borrower will not assume, guaranty, endorse or otherwise become directly or
contingently liable, or permit any of its subsidiaries to assume, guaranty,
endorse, or otherwise become directly or contingently liable (including, without
limitation, liable by way of agreement, contingent or otherwise, to purchase, to
provide funds for payment, to supply funds to or otherwise invest in any debtor
or otherwise to assure any creditor against loss) in connection with any Debt of
any other Person.

 

9.10  CORPORATE LOANS

 

The Borrower agrees that it shall neither make any loans,  nor investments in
other corporations, business entities or to any other Persons, until all
Obligations are fully paid.

 

9.11  ADVERSE TRANSACTIONS

 

The Borrower shall not enter into any transaction which adversely affects the
Collateral or its ability to repay the Obligations in full as and when due.

 



42

 

--------------------------------------------------------------------------------

 



9.12  PREPAYMENT

 

The Borrower shall not prepay any Debt other than the Obligations, except in the
ordinary course of business and to the extent that it does not have a material
adverse effect on the financial condition of the Borrower.

 

9.13  AFFILIATE TRANSACTIONS

 

Excluding distributions to the sole member where no Event of Default has
occurred or will occur after giving effect to the distribution, the Borrower
shall not, sell, transfer, distribute or pay any money or property to any
Affiliate or invest in (by capital contribution or otherwise) or purchase or
repurchase any stock or debt, or any property, of any Affiliate, or become
liable on any guaranty of the indebtedness, dividends or other obligation of any
Affiliate.

 

10.00  CONDITIONS TO FUNDING

 

The obligation of the Lender to Advance Loan proceeds shall be subject to the
satisfaction of the following conditions precedent:

 

10.01  LOAN DOCUMENTS

 

Each of the Loan Documents shall have been duly executed and delivered by the
respective parties thereto, shall be in full force and effect and shall be in
form and substance satisfactory to the Lender. The Lender shall have received a
fully executed copy of each such document.

 

10.02  CERTIFIED COPIES OF ORGANIZATION DOCUMENTS

 

The Lender shall have received from the Borrower and Guarantor, a copy,
certified as of a recent date by the appropriate officer of the State in which
the Borrower and Guarantors are organized, to be true and complete, of
Borrower’s operating agreement and any other of Borrower’s and Guarantor’s
organizational documents as in effect on such date of certification.

 

10.03  RESOLUTIONS - BORROWER

 

All action necessary for the valid execution, delivery and performance by the
Borrower  of this Agreement and the other Loan Documents to which it is or is to
become a party shall have been duly and effectively taken, and evidence thereof
satisfactory to the Lender shall have been provided to the Lender. The Lender
shall have received from the Borrower, true copies of the resolutions adopted by
its member authorizing the transactions described herein, each certified as of a
recent date to be true and complete.

 

10.04  RESOLUTIONS - GUARANTOR

 

All action necessary for the valid execution, delivery and performance by the
Guarantor of this Agreement and the other Loan Documents to which it is or is to
become a party shall have been duly and effectively taken, and evidence thereof
satisfactory to the Lender shall have been

43

 

--------------------------------------------------------------------------------

 



provided to the Lender. The Lender shall have received from the Guarantor, true
copies of the resolutions adopted by its directors authorizing the transactions
described herein, each certified as of a recent date to be true and complete.

 

10.05  RESERVED

 

10.06  RESERVED

 

10.07  VALIDITY OF LIENS

 

The Security Documents shall be effective to create in favor of the Lender a
legal, valid and enforceable first lien and security interest in the Collateral
and first mortgage on the Mortgaged Premises.   All filings, recordings,
deliveries of instruments and other actions necessary or desirable in the
opinion of the Lender to protect and preserve such lien and security interest
shall have been duly effected. The Lender shall have received evidence thereof
in form and substance satisfactory to the Lender.

 

10.08 DELIVERY OF DOCUMENTS

 

The following items or documents shall have been delivered to the Lender by the
Borrower and shall be in form and substance satisfactory to the Lender:

 

(a) Title Policy. The Title Policy, together with proof of payment of all fees
and premiums for such policy and true and accurate copies of all documents
listed as exceptions under such policy.

 

(b) Other Insurance. Duplicate originals or certified copies of all policies of
insurance required by this Agreement or other Loan Documents to be obtained and
maintained by Borrower; provided, however, at the Closing, Binders of insurance
policies and/or Certificates of Insurance will be provided.

 

(c) Environmental Report. An environmental site assessment report or reports of
one or more qualified environmental engineering or similar inspection firms
approved by the Lender, which report or reports shall indicate a condition of
the Land and any existing improvements thereon in all respects satisfactory to
the Lender in its sole discretion and upon which report or reports the Lender is
expressly entitled to rely.

 

(d) Surveys and Taxes. A Survey of the Land, with current Survey Affidavit (and
any existing improvements thereon) and Surveyor's Certificate, and evidence of
payment of all real estate taxes and municipal charges on the Land (and any
existing improvements thereon) which were due and payable prior to the Closing
Date.

 



44

 

--------------------------------------------------------------------------------

 



10.09  LEGAL OPINIONS

 

The Lender shall have received favorable opinions in form and substance
satisfactory to the Lender and the Lender's counsel, addressed to the Lender and
dated as of the Closing Date, from Borrower’s legal counsel.

 

10.10  LIEN SEARCH

 

The Lender shall have received a certification from Title Insurance Company or
counsel satisfactory to the Lender that a search of the public records disclosed
no conditional sales contracts, security agreements, mortgages, chattel
mortgages, leases of personalty, financing statements, title retention
agreements which affect the Collateral or other lien on the Mortgaged Premises
other than the Permitted Exceptions.

 

10.11  [RESERVED]

 

10.12  APPRAISAL

 

The Lender shall have received an Appraisal, in form and substance satisfactory
to the Lender.

 

10.13  [RESERVED]

 

10.14  REPRESENTATIONS AND WARRANTIES

 

The representations of warranties of the Borrower and the Guarantor in the Loan
Documents or otherwise made by or on behalf of the Borrower or the Guarantor in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall be true and correct in all material
respects on the Closing Date.

 

10.15  PROCEEDINGS AND DOCUMENTS; COSTS

 

All proceedings in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall be satisfactory to the Lender and
the Lender's counsel in form and substance, and the Lender shall have received
all information and such counterpart originals or certified copies of such
documents and such other certificates, opinions or documents as the Lender and
the Lender's counsel may reasonably require. The Borrower shall reimburse Lender
on demand for all reasonable costs and expenses incurred by Lender in connection
with the Term Loan, including, without limitation, legal, engineering,
inspection and appraisal fees.

 

10.16  LEASES/SUBORDINATION AGREEMENTS AND ESTOPPELS

 

Certified copies of all Leases, as amended, together with Subordination,
Nondisturbance and Attornment Agreement executed by the Primary Tenant located
at the Mortgaged Premises as are required by the title company in order to
confirm that no Lease has priority over the Mortgage all as more fully described
in Exhibit “J.”



45

 

--------------------------------------------------------------------------------

 



 

11.00  PERFORMANCE; NO DEFAULT

 

The Borrower shall have performed and complied with all terms and conditions
herein required to be performed or complied with by it on or prior to the
Closing and there shall exist no Default or Event of Default.

 

11.01  REPRESENTATIONS AND WARRANTIES

 

Each of the representations and warranties made by the Borrower in the Loan
Documents or otherwise made by or on behalf of the Borrower and/or Guarantor in
connection therewith after the date thereof shall have been true and correct in
all respects on the date on when made.

 

12.00  SECURITY INTEREST

 

Borrower, for valuable consideration received, hereby pledges, assigns,
transfers and grants to Lender a continuing lien and security interest in all
tangible and intangible personal property of Borrower (whether now existing or
hereafter acquired or arising, and wherever located) upon, concerning or in any
way relating to, or unrelated to, the Mortgaged Premises, including, without
limitation, (i) all fixtures, machinery, equipment, furniture, inventory,
building supplies, appliances and other personal property, including, but not
limited to, furnaces, ranges, heaters, plumbing goods, gas and electric
fixtures, screens, screen doors, mantels, shades, storm doors and windows,
awnings, oil burners and tanks, gas or electric refrigerators and refrigerating
systems, ventilating and air conditioning apparatus and equipment, doorbell and
alarm systems, sprinkler and fire extinguishing systems, portable or sectional
buildings, and all other fixtures and equipment of whatever kind or nature now
or hereafter located in or on the Mortgaged Premises, or used or intended to be
used in connection with the use, operation, construction or enjoyment of the
Mortgaged Premises, all of which shall be deemed fixtures and a part of the
Mortgaged Premises as between the parties hereto and all persons claiming by,
through or under them, (ii) all leases, contracts or agreements relating to the
lease, rental, hire or use by Borrower of any of the aforementioned personal
property, (iii) all leases, tenancies, occupancies and license arrangements
heretofore or hereafter entered into affecting the use, enjoyment or occupancy
of or the conduct of any activity upon or in to the Mortgaged Premises or any
portion thereof, and all guaranties and security relating thereto (individually,
a “Lease” and collectively, the “Leases”), (iv)  all rents, issues, profits and
other benefits from the Mortgaged Premises, any of the personal property
described herein, and any of the leases, tenancies, occupancies, license
arrangements and rental agreements relating thereto, (v) all contracts,
agreements, accounts, chattel paper, general intangibles, licenses, rights,
permits and approvals, privileges, warranties and representations relating to
the ownership, use, operation, management, construction, repair or service of
any of the Mortgaged Premises or personal property described herein, (vi) any
and all agreements to sell the Mortgaged Premises or any portion thereof, (vii)
all funds held by Lender  as tax or insurance escrow payments or for other
purposes, (viii) all insurance policies and all proceeds or unearned insurance
premiums relating thereto, (ix) all claims, awards, damages or proceeds
resulting from any condemnation or other taking of, or for any damage to, any of
the Mortgaged Premises or personal property described herein, (x) all claims to
rebates, refunds or abatements of any property taxes relating to any of the
Mortgaged Premises or personal property described herein, (xi) all

46

 

--------------------------------------------------------------------------------

 



construction contracts, subcontracts, architectural agreements, labor, material
and payment bonds, guaranties and warranties, and plans and specifications
relating to the construction of improvements upon the Mortgaged Premises, (xii)
all proceeds, products, substitutions and accessions to any of the foregoing,
together with, and whether or not related to the Mortgaged Premises, and all
machinery, equipment, goods, inventory, accounts, including health care
insurance receivables, chattel paper, general intangibles, including payment
intangibles and amounts owed by other than customers, regardless of whether or
not they constitute proceeds of other collateral; all chose-in-action, cash,
cash deposits, deposit accounts, investment property, including without
limitation, securities, stocks, bonds,  warrants, options, documents, documents
of title, instruments, including promissory notes, deposits, debts, refunds,
letter of credit rights, supporting obligations,  policies and certificates of
insurance, obligations and liabilities in whatever form owing from any person,
corporation, or other legal entity; all books, records, evidences of title,
goodwill and all papers relating to the operation of the Borrower's business;
all federal, state, and local tax refunds and/or abatements and any loss
carryback tax refunds; all patents, patents rights, trade secrets, know-how,
trademarks, trade names, logos, registrations, customer lists, computer
programs, and assignments of patents all intellectual property as defined in 11
USC 101 (53) to the extent that such intellectual property is assignable; all
fixtures, real estate leases, any and all equipment leases, rentals and other
sums payable thereunder, other chattel paper, purchase option payments, lessor's
interest in leased equipment and insurance proceeds; any licenses or interests
in real estate; all liens, guarantees, securities, rights, remedies and
privileges pertaining to all of the foregoing, all property allocable to
unshipped orders and all merchandise returned by or reclaimed by or repossessed
from customers, all rights of stoppage in transit, replevin, repossession and
reclamation and all other rights of an unpaid vendor or lienor; and all interest
of the Borrower in goods or merchandise as to which an account receivable for
goods sold or delivered has arisen;

 

And all of the above, wherever located, whether now owned or now due or
hereafter arising or acquired or coming due and including the products and
proceeds thereof (if any) and all accessions and additions thereto and all
replacements and substitutions therefore, cash and stock dividends (if
applicable), and all proceeds of credit, fire, casualty, or other insurance upon
said property, or any of the above which are acquired with any cash proceeds or
other collateral.  The term "proceeds" shall include, without limitation, all
types or classifications of non-cash proceeds acquired with cash proceeds.

 

12.01  The security interest granted hereby is to secure payment and performance
of all Obligations from Borrower to Lender, together with all interest, fees,
charges and expenses including the reasonable expenses of the Lender's counsel
in the maintaining, foreclosing and selling of any of the Collateral.

 

12.02  IT IS THE TRUE, CLEAR, AND EXPRESS INTENTION OF THE Borrower that the
continuing grant of this security interest remain as security for payment and
performance of all Obligations, whether now existing, or which may hereinafter
be incurred by future advances, or otherwise; and whether, or not, such
obligation is related to the transaction described in this Agreement, by class,
or kind, or whether or not contemplated by the parties at the time of the
granting of this security interest.  The notice of the continuing grant of this
security interest

47

 

--------------------------------------------------------------------------------

 



therefore shall not be required to be stated on the face of any document
representing any such obligation, nor otherwise identified it as being secured
hereby.

 

13.00  EVENTS OF DEFAULT AND REMEDIES

 

13.01  EVENTS OF DEFAULT

 

The occurrence of any one or more of the following conditions or events shall
constitute an "Event of Default":

 

(a) any failure by the Borrower to pay when due and payable any interest on or
principal of or other sum payable under the Note; or

 

(b) any failure by the Borrower following ten  (10) days’ notice from Lender to
Borrower to pay as and when due and payable any other sums to be paid by the
Borrower to the Lender under this Agreement or any of the Loan Documents; or

 

(c) title to the Collateral is or becomes unsatisfactory to the Lender by reason
of any lien, charge, encumbrance, title condition or exception (including
without limitation, any mechanic's, materialmen's or similar statutory or common
law lien or notice thereof), and such matter causing title to be or become
unsatisfactory is not cured or removed (including by bonding) within thirty (30)
days after notice thereof from the Lender to the Borrower; or

 

(d) default of payment, liability obligation, covenant or undertaking of the
Borrower herewith or under the Mortgage or Loan Documents; or

 

(e) the Mortgaged Premises or any part thereof is injured by fire, explosion,
accident, flood or other casualty, provided, however, if no Event of Default
under this Agreement or any of the Loan Documents has occurred and is
continuing, and there are sufficient insurance proceeds to restore the Mortgaged
Premises and the cost to remedy the casualty is less then available insurance
proceeds then, in this case, this Section 13.01(e) shall not constitute an Event
of Default; or

 

(f) the Mortgaged Premises or any part thereof is subject to a Taking, provided,
however, Lender agrees to allow payments to be made in accordance with the terms
of the Mortgage.  If no other Event of Default exists and there is sufficient
cash flow from the Primary Tenant for the Debt Service Coverage Ratio then this
Section 13.01(f) shall not constitute an Event of Default ; or

 

(g) any of the members of the Borrower and/or any Guarantor shall be convicted
for a federal crime, a punishment for which could include the forfeiture of any
of its assets; or

 

(h) any failure by the Borrower to duly observe or perform any other term,
covenant, condition or agreement under this Agreement and continuance of such
failure for a period of thirty (30) days after notice thereof from the Lender;
or

 



48

 

--------------------------------------------------------------------------------

 



(i)  any modification, amendment, termination, default, supplement, novation or
otherwise of the Master Lease Agreement, without Lender’s prior written consent,
which is reserved to Lender’s sole discretion; or

 

(j)  (i) any default occurs in the payment, performance or observance of any
term, covenant or provision of any Hedging Contract entered into by Borrower,
(ii) any “termination event” or other similar event occurs in any Hedging
Contract entered into by Borrower that gives the party other than Borrower the
right to terminate such Hedging Contract or any transaction thereunder, or (iii)
any representation or warranty made by Borrower in any Hedging Contract is false
in any material respect when such representation or warranty is made or is
deemed made.

 

13.02  ACCELERATION

 

If any one or more of the Events of Default shall occur, the Lender may demand
all unpaid principal of and accrued interest on the Note, together with all
other amounts owing under the Loan Documents, to be immediately due and payable,
whereupon same shall become and be immediately due and payable, and without
presentment, protest, demand or other notice of any kind, all of which are
hereby expressly waived by the Borrower and Guarantor.

 

13.03  OTHER REMEDIES

 

If any one or more of the Events of Default shall have occurred, and whether or
not the Lender shall have accelerated the maturity of the Loan pursuant to
Section 13.02, the Lender may proceed to protect and enforce its rights and
remedies under this Agreement, the Note or any of the other Loan Documents by
suit in equity, action at law or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents or any instrument pursuant to which the Obligations
are evidenced, including as permitted by applicable law the obtaining of the ex
parte appointment of a receiver, and, if any amount owed to the Lender shall
have become due, by declaration or otherwise, proceed to enforce the payment
thereof or any other legal or equitable right of the Lender. No remedy conferred
upon the Lender or the holder of the Note in this Agreement or in any of the
other Loan Documents is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
legal or equitable right of the Lender. No remedy conferred upon the Lender or
the holder of the Note in this Agreement or in any of the other Loan Documents
is intended to be exclusive of any other remedy and each and every remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.

 

13.04  RIGHTS AS TO COLLATERAL

 

Upon the occurrence of an Event of Default and after any applicable grace
period, and at any time thereafter, in addition to other rights and remedies the
Lender has under this Agreement, the Lender may:

 

13.04.1  Notify account debtors at Borrower's expense, that the Collateral has
been assigned to Lender and that payments shall be made directly to Lender and
upon request of Lender,

49

 

--------------------------------------------------------------------------------

 



Borrower will so notify such account debtor that their accounts must be paid to
Lender.  This right may be exercised by the Lender at any time, even prior to
default.  Borrower will immediately upon receipt of all checks, drafts, cash and
other remittances deliver the same in kind to the Lender. Lender shall have full
power to collect, compromise, endorse, sell or otherwise deal with the
Collateral or proceeds thereof in its own name or in the name of Borrower and
Borrower hereby, for consideration paid, irrevocably appoints the Lender its
attorney‑in‑fact for this purpose.

 

13.04.2    Without notice to Borrower, enter and take possession of all
Collateral and the Mortgaged Premises on which they are now or hereafter
located, including without limitation, breaking the close and changing and
replacing locks as may be required without the same being considered as a
trespass, as Borrower hereby expressly provides authority for the same.  The
Lender, at its sole discretion, may operate and use Borrower's equipment,
complete work in process and sell inventory without being liable to the Borrower
on account of any losses, damage or depreciation that may occur as a result
thereof so long as Lender shall act reasonably and in good faith and may lease
or license the Collateral to third persons or entities for such purposes; and in
any event, Lender may at its option and without notice to Borrower, except as
specifically herein provided, sell, lease, assign and deliver, the whole or any
part of the Collateral, or any substitute therefore, or any addition thereto, at
public or private sale, for cash, upon credit, or for future delivery, at such
prices and upon such terms as Lender deems advisable, including without
limitation the right to sell or lease in conjunction with other property, real
or personal, and allocate the sale proceeds or leases among the items of
property sold without the necessity of the Collateral being present at any such
sale, or in view of prospective purchasers thereof.  Lender shall give Borrower
timely notice by hand delivery to Borrower or by United States mail, postage
prepaid (in which event notice shall be deemed to have been given when so
deposited in the mail), at the address specified herein, of the time and place
of any public or private sale or other disposition unless the Collateral is
perishable, threatens to decline speedily in value, or is the type customarily
sold in a recognized market.  Upon such sale, Lender may become the purchaser of
the whole or any part of the Collateral sold, discharged from all claims and
free from any right of redemption.  In case of any such sale by Lender of all or
any of said Collateral on credit, or for future delivery, such property so sold
may be retained by Lender until the selling price is paid by the purchaser.  The
Lender shall incur no liability in case of the failure of the purchaser to take
up and pay for the Collateral so sold.  In case of any such failure, the said
Collateral may be again, from time‑to‑time, sold.

 

13.04.3.Continue to occupy and use all premises which the Borrower now occupies
or may hereafter have or occupy, to the extent Borrower could legally do so, and
may use all trademarks, service marks, trade names, trade styles, logos,
goodwill, trade secrets, franchises, licenses and patents which the Borrower now
has or may hereafter acquire, including the following rights:

 

(i)  the rights in said marks, name, styles, logos and goodwill acquired by the
common law of the United States or of any state thereof or under the law of any
foreign nation, organization, or subdivision thereof;

 



50

 

--------------------------------------------------------------------------------

 



(ii)  the rights acquired by registrations of said marks, names, styles, and
logos under the statute of any foreign country, or the United States, or any
state or subdivision thereof;

 

(iii)  the rights acquired in each and every form of said mark, name, style and
logo as used by the Borrower notwithstanding that less than all of such forms
would be registered and notwithstanding the form of said mark, name and style;

 

(iv)  the right to use or license any party to the use of all or any of said
marks, names, styles, logos and goodwill in connection with the sale of goods
and/or the rendering of services in the conduct of services advertising,
promotion and the like anywhere in the world;

 

(v)  the right to use said marks, names, styles, logos and goodwill either in
connection with or entirely independent from the Collateral;

 

(vi)  the right to assign, transfer and convey a partial interest or the entire
interest in any one or more of said marks, names, styles or logos;

 

(vii)  the right to seek registration, foreign or domestic, of any of said
marks, names, styles or logos which was not registered as of the date hereof or
registered subsequently;

 

(viii)  the right to prosecute pending trademark applications for foreign or
domestic registration (federal or state) of any of said marks, names, styles or
logos.

 

13.04.4Act as attorney‑in‑fact for Borrower for the purposes herein described,
and Borrower does hereby make, constitute and appoint any officer or agent of
Lender as Borrower's true and lawful attorney‑in‑fact, with full power: to
endorse the name of Borrower or any of Borrower's officers or agents upon any
assignments, notes, checks, drafts, money orders, or other instruments of
payment or Collateral that may come into possession of Lender for purposes of
such recovery of accounts receivable monies; to sign and endorse the name of
Borrower or any of Borrower's officers or agents upon any negotiable instrument,
invoice, freight or express bill, bill of lading, storage or warehouse receipts,
drafts, assignments, verifications and notices in connection with accounts, and
any instruments or documents relating thereto or to Borrower's rights therein;
to give notice to the United States Post Office to effect changes of address so
that mail addressed to the Borrower may be permanently delivered directly to the
Lender for purposes of accepting same, and obtaining access to contents, in
order to take possession of such accounts receivable monies, and all other
collateral, with full power to do any and all things necessary to be done in and
about the premises as fully and effectually as Borrower might or could do; and
Borrower does hereby ratify all that Lender shall lawfully do, or cause to be
done by virtue hereof.

 

13.04.5  Make all Obligations immediately due and payable, without presentment,
demand, protest, hearing or notice of any kind and exercise the remedies of a
Lender afforded by

51

 

--------------------------------------------------------------------------------

 



the Uniform Commercial Code and other applicable law or by the terms of any
agreement between Borrower and Lender.

 

13.04.6  In the case of any sale or disposition of the Collateral, or the
realization of funds therefrom, the proceeds thereof shall first be applied to
the payment of the reasonable expenses of re-taking, maintaining, and
foreclosure of Collateral, and costs, fees and expenses of such sale,
commissions, reasonable attorney's fees and all charges paid or incurred by
Lender pertaining to said sale, including any taxes or other charges imposed by
law upon the Collateral and/or the owning, holding or transferring thereof;
secondly, to pay, satisfy, and discharge the Obligations secured hereby pro rata
in accordance with the unpaid amount thereof; and thirdly, to pay the surplus,
if any, to Borrower, provided that the time of any application of the proceeds
shall be at the sole and absolute discretion of the Lender.  To the extent such
proceeds do not satisfy the foregoing items, Borrower hereby promises and agrees
to pay the deficiency.

 

13.04.7The Lender and the holders of the Obligations may take or release other
security, may release any party primarily or secondarily liable for any of the
Obligations, may grant extensions, renewals or indulgences with respect to the
Obligations, or may apply to the Obligations the proceeds of the Collateral or
any amount received on account of the Collateral by the exercise of any right
permitted hereunder, without resorting or regard to other security or sources of
reimbursement.

 

13.04.8Require the Borrower to assemble the Collateral in a single location at a
place to be designated by Lender and make the Collateral at all times secure and
available to the Lender.

 

13.04.9The Lender shall hereby also be granted a security interest in, and right
of set off against any balance on any deposit, deposit account, agency, reserve,
holdback, or other account maintained by, or on behalf of, the Borrower with the
Lender and the Lender shall have the right to apply the proceeds of such
foreclosure or set off against such items of Borrowers' Obligations as Lender
may select.

 

13.04.10All rights and remedies of Lender whether provided for herein or in
other agreements, instruments, or documents, or conferred by law, are cumulative
and not alternative and may be enforced successively.

 

13.04.11 The parties agree that in the event that a determination of Adequate
Protection of Lender is required under Section 362 or 363 of the Bankruptcy
Reform Act of 1978 (Code), its successor, or Bankruptcy Rules in connection
therewith, that:

 

A.  The bargain of the parties at the time of lien creation hereunder in order
to provide the Lender with adequate protection to induce it to make the loan(s),
included stated ratios herein.

 

B.  That in the event of any proceeding under the Code, that the said ratio of
the value (as determined by the Lender in its sole discretion) Collateral
secured to Lender to the amount of the Obligation (“Collateral-To-Obligation
Ratio”), must

52

 

--------------------------------------------------------------------------------

 



be increased by an additional one hundred ten percent (110%) in order to
continue to provide minimum levels of Adequate Protection to Lender due to the
reduced expectation for present and future prospects of lien enforcement
resulting from the existence of proceedings under the Code.  This agreed minimum
increase in said ratio shall not act to bar Lender from presenting evidence that
even such increase is insufficient and leaves the Lender without Adequate
Protection, based upon the deteriorating nature or kind of Collateral, wholly or
in part, in any instance.

 

C.  That the parties agree that the costs of liquidating and collecting of
Collateral, as well as the potential for rapid Collateral deterioration if
Borrower is, at any time, subject to the Code, all require that the original
Collateral‑To‑Obligation Ratio be increased, as aforesaid, as a requirement of
minimum Adequate Protection, in addition to such other additional Adequate
Protection as may be required by the Lender.

 

D.  The parties agree that these covenants shall be conclusive evidence in any
proceeding to determine minimum Adequate Protection under the Code, as to the
intention and agreement of the parties at both this time, and at all times
hereinafter, until the Obligations to the Lender, are paid in full.

 

E.  That these agreements may be submitted to the Court in any such proceeding,
by the Lender, in its sole and exclusive discretion, as conclusive evidence as
to the agreement of the parties at the time of such hearing, concerning minimum
Adequate Protection to be provided to the Lender at the time of
presentment.  PROVIDED, HOWEVER, that such submission shall not constitute a
waiver of any default or breach hereunder, or of any other agreement by the
Borrower to the Lender, but shall remain only as evidence for the limited
purposes stated herein.

 

F.  PROVIDED, FURTHER that at all times the Lender reserves, and does not waive
Borrower's obligation to provide Adequate Protection prior to the Borrower's use
of "cash collateral" as defined in Section 363 of the Code.

 

13.04.12   The Lender has no obligation to attempt to satisfy the Obligations by
collecting from any other Person liable for them and Lender may release, modify
or waive any Collateral provided by any other Person to secure any of the
Obligations, all without affecting Lender’s rights against Borrower.  Borrower
waives any right it may have to require Lender to pursue any third Person for
any of the Obligations.

 

13.04.13  Lender may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered adversely to affect the commercial reasonableness of any
sale of the Collateral.

 

13.04.14  Lender may sell the Collateral without giving any warranties as to the
Collateral.  The Lender may specifically disclaim any warranties of title or the
like.  This procedure will not be considered adversely to affect, the commercial
reasonableness of the sale of the Collateral.



53

 

--------------------------------------------------------------------------------

 



 

13.04.15  If Lender agrees with a purchaser to sell the Collateral upon credit,
Borrower will be credited only with payments actually made by the purchaser,
received by Lender and applied to the indebtedness of the purchaser.  In the
event that purchaser fails to pay for the Collateral, Lender may resell the
Collateral and Borrower shall be credited with the net proceeds of the sale.

 

13.04.16  In the event Lender purchases any of the Collateral being sold, Lender
may pay for the Collateral by crediting some or all of the Obligations of the
Borrower.

 

13.04.17  Lender has no obligation to marshall any assets in favor of Borrower
or in payment of any of the Obligations or any other obligations owed to Lender
by Borrower or any other person.

 

 

13.05  DISTRIBUTION OF COLLATERAL PROCEEDS 

 

In the event that, following the occurrence or during the continuance of any
Default or Event of Default, the Lender receives any monies in connection with
the enforcement of any the Security Documents, or otherwise with respect to the
realization upon any of the Collateral, such monies shall be distributed for
application as follows:

 

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Lender for or in respect of all reasonable costs, expenses, attorneys fees,
disbursements and losses which shall have been incurred or sustained by the
Lender in connection with the collection of such monies by the Lender,  for the
exercise, protection or enforcement by the Lender of all or any of the rights,
remedies, powers and privileges of the Lender under this Agreement or any of the
other Loan Documents or in respect of the Collateral or in support of any
provision of adequate indemnity to the Lender against any taxes or liens which
by law shall have, or may have, priority over the rights of the Lender to such
monies;

 

(b) Second, to all Obligations in such order or preference as the Lender may
determine in its sole discretion; provided, however, that the Lender may in its
discretion make proper allowance to take into account any Obligations not then
due and payable;

 

(c) Third, upon payment and satisfaction in full or other provisions for payment
in full satisfactory to the Lender of all of the Obligations, to the payment of
any obligations required to be paid pursuant to Article IX of the Uniform
Commercial Code of the Commonwealth of Massachusetts; and

 

(d) Fourth, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

 



54

 

--------------------------------------------------------------------------------

 



13.06  POWER OF ATTORNEY

 

For the purposes of carrying out the provisions and exercising the rights,
remedies, powers and privileges granted by or referred to in this Section 13.06,
the Borrower hereby irrevocably constitutes and appoints the Lender its true and
lawful attorney-in-fact, with full power of substitution, to execute,
acknowledge and deliver any instruments and do and perform any acts which are
referred to in this Section 13.06, in the name and on behalf of the Borrower.
The power vested in such attorney-in-fact is, and shall be deemed to be, coupled
with an interest and irrevocable.

 

13.07  WAIVERS

 

The Borrower hereby waives to the extent not prohibited by applicable law (a)
all presentments, demands for performance, notices of nonperformance (except to
the extent required by the provisions hereof or of any of the other Loan
Documents), protests and notices of dishonor, (b) any requirement of diligence
or promptness on the Lender's part in the enforcement of its rights (but not
fulfillment of its obligations) under the provisions of this Agreement or any of
the other Loan Documents, and (c) any and all notices of every kind and
description which may be required to be given by any statute or rule of law and
any defense of any kind which the Borrower may now or hereafter have with
respect to its liability under this Agreement or under any of the other Loan
Documents.

 

14.00    FINANCING  STATEMENTS    

 

The Borrower hereby agrees to pay the cost of filing any financing statement, or
other notices appropriate under applicable law, in respect of any security
interest created pursuant to this Agreement or at any other time which may at
any time be required or which, in the opinion of the Lender, may at any time be
desirable.  In the event that any re‑recording or re‑filing thereof (or the
filing of any statements of continuation or assignment of any financing
statement) is required to protect and preserve such lien or security interest,
the Borrower shall, at its cost and expense, cause the same to be re‑recorded
and/or re‑filed at the time and in the manner requested by the Lender.  The
Borrower hereby irrevocably designates the Lender, its agents, representatives
and designees as agents and attorneys‑in‑fact for the Borrower to sign (if
applicable) such financing statements, or other instruments in connection
herewith, on behalf of the Borrower and file the same, as required at the cost
of Borrower.

 

15.01    COVENANTS AS TO BORROWER

 

Borrower, agrees to comply with the following financial ratios the default of
which shall constitute a default of this Agreement:

 

(a) Maximum loan-to-value ratio shall at all times not be in excess of
sixty-five percent (65%).

 

(b) Commencing at 2017 fiscal year end, and each fiscal year end thereafter, the
Borrower will be tested for compliance with the Debt Service Coverage Ratio

55

 

--------------------------------------------------------------------------------

 



which shall not be less than 1.15:1.00.

 

16.00    TENURE

 

Borrower's liability under this Agreement shall commence with the date hereof
and continue in full force and effect and be binding upon Borrower until all
Obligations whether now in existence, or created hereinafter, shall have been
fully paid and satisfied, and until so paid and satisfied, Lender shall be
entitled to retain the security interest granted hereby in all Collateral.  At
any time, either party may advise the other that no further loans or advances
are to be made, but such notice shall in no way cause any and all obligations of
the Borrower to Lender to be waived.

 

17.00  SETOFF

 

Regardless of the adequacy of any Collateral, and at all times, any deposits
(general or specific, time or demand, provisional or final, regardless of
currency, maturity, or the branch of the Lender where such deposits are held) or
other sums credited by or due from the Lender to the Borrower and any securities
or other property of the Borrower in the possession of the Lender may be applied
to or set off against the payment of the Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of the Borrower to the Lender in accordance
with and subject to the terms and conditions of the Term Note.

 

18.00  EXPENSES

 

The Borrower agrees to pay (a) the reasonable  costs of producing and
reproducing this Agreement, the other Loan Documents and the other agreements
and instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by the Lender (other than taxes based upon
the Lender's net income), including any recording, mortgage or intangibles taxes
in connection with the Mortgage, or other taxes payable on or with respect to
the transactions contemplated by this Agreement, including any taxes payable by
the Lender after the Closing Date (the Borrower hereby agreeing to indemnify the
Lender with respect thereto), (c) all title insurance premiums, and the
reasonable fees, expenses and disbursements of the Lender's counsel or  any
local counsel to the Lender incurred in connection with the preparation,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, the making of the Loan Advance hereunder, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (d) the fees,
expenses and disbursements of the Lender incurred in connection with the
preparation, administration or interpretation of the Loan Documents and other
instruments mentioned herein, (e) all reasonable out-of-pocket expenses
(including reasonable attorneys' fees and costs, which attorneys may be
employees of the Lender and the fees and costs of consultants, accountants,
auctioneers, receivers, brokers, property managers, appraisers, investment
bankers or other experts retained by the Lender in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower, Guarantor or the administration thereof after the occurrence of a
Default or Event of Default and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to the Lender's
relationship with the Borrower or the Guarantor, and (f) all reasonable fees,
expenses and disbursements of the Lender incurred in connection with UCC
searches, UCC filings, title

56

 

--------------------------------------------------------------------------------

 



rundowns, title searches or mortgage recordings. The covenants of this Section
18.00 shall survive payment or satisfaction of payment of all amounts owing with
respect to the Term Note but subject to the express provisions of the Term Note
only to the extent the proceeds from the Mortgaged Premises are available to
satisfy these covenants.  The Lender shall act reasonably in incurring any costs
and expenses described in this Section 18.00 which are to be paid by the
Borrower.

 

19.00  INDEMNIFICATION 

 

Except for gross negligence committed by Lender, the Borrower  agrees to
indemnify and hold harmless the Lender from and against any and all third party
claims, actions and suits, whether groundless or otherwise, and from and against
any and all liabilities, losses, damages and expenses of every nature and
character arising out of this Agreement or any of the other Loan Documents or
the transactions contemplated hereby and thereby including, without limitations,
(a) any brokerage, leasing, finders or similar fees, (b) any condition of the
Mortgaged Premises whether related to the quality of construction or otherwise,
(c) any actual or alleged violation of any Requirements, (d) the Borrower
entering into or performing this Agreement or any of the other Loan Documents or
(e) with respect to the Borrower and Guarantor, their respective properties and
assets, the violation of any Environmental Law, the Release or threatened
Release of any Hazardous Materials or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Materials
(including, but not limited to claims with respect to wrongful death, personal
injury or damage to property), in each case including, without limitation, the
reasonable fees and disbursements of counsel and allocated costs of internal
counsel incurred in connection with any such investigation, litigation or other
proceeding. In litigation, or the preparation therefore, the Lender shall be
entitled to select its own counsel and, in addition to the foregoing indemnity,
the Borrower agrees to pay promptly the reasonable fees and expenses of such
counsel. The obligations of the Borrower under this Section 19.00 shall survive
the satisfaction of the Loan and shall continue in full force and effect so long
as the possibility of such claim, action or suit exists. If, and to the extent
that the obligations of the Borrower under this Section 19.00 are unenforceable
for any reason, the Borrower hereby agrees to make the maximum contribution to
the payment in satisfaction of such Obligations which is permissible under
applicable law, but only to the express provisions of the Term Note.

 

20.00    LIABILITY OF THE LENDER

 

No action shall be commenced by the Borrower or Guarantor for any claim against
the Lender under the terms of this Agreement unless written notice thereof,
specifically setting forth the claim of the Borrower, shall have been given to
the Lender at least fifteen (15) Business Days prior to the commencement of such
action.   The liability of the Lender to the Borrower and Guarantor for any
breach of the terms of this Agreement by the Lender shall not exceed a sum equal
to the amount of the Loan Advance, together with interest thereon at the rate
payable by the Borrower under the terms of the Note which the Borrower is to
receive hereunder, computed from the date of Lenders Liability.  In no event
shall the Lender be liable to the Borrower and/or Guarantor, or anyone claiming
by, under or through the Borrower and/or Guarantor, for any special, exemplary,
punitive or consequential damages, whatever the nature of the breach of the
terms of this Agreement by the Lender, such damages and claims therefore being
expressly waived by the Borrower and Guarantor.



57

 

--------------------------------------------------------------------------------

 



 

21.00  RIGHTS OF THIRD PARTIES

 

All conditions to the performance of the obligations of the Lender under this
Agreement, including the obligation to make the Loan Advance, are imposed solely
and exclusively for the benefit of the Lender and no other Person shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that the Lender will refuse to make the Loan
Advance in the absence of strict compliance with any or all thereof and no other
Person shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Lender at any time if in its sole discretion it deems it desirable to do so. In
particular, the Lender makes no representations and assumes no obligations as to
third parties concerning the quality of the construction by the Borrower of the
Improvements or the absence therefrom of defects.

 

 

22.00  SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations  and warranties made herein,  in the
Term Note, in any of the other Loan Documents or in any documents or other
papers delivered by or on behalf of the Borrower or the Guarantor pursuant
hereto and thereto shall be deemed to have been relied upon by the Lender,
notwithstanding any investigation heretofore or hereafter made by it.  All
statements contained in any certificate or other paper delivered to the Lender
at any time by or on behalf of the Borrower of the Guarantor pursuant hereto or
in connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower or the Guarantor hereunder. 

 

23.00  ASSIGNMENTS; PARTICIPATION; ETC.

 

23.01    ASSIGNMENT BY THE LENDER. 

 

The Lender may freely assign this Agreement in its entirety to another financial
institution (the “Assignee”) without the consent of the Borrower or any other
party; provided, however, that, in the event of any such assignment,  Berkshire
Bank  (as the Lender prior to such assignment) and the Assignee shall enter into
an intercreditor agreement in form and substance satisfactory to Berkshire Bank
in order to protect its rights as a secured party with respect to those Lender
Hedging Obligations relating to any Hedging Contracts entered into prior to the
date of assignment of this Agreement between the Borrower and Berkshire
Bank.  Such rights of Berkshire Bank following such assignment shall be pari
passu with the rights of the Assignee as to the Loan and shall in no way be
subordinate, whether as to lien or payment.

 

23.02    PARTICIPATIONS

 

The Lender may sell participations to one or more banks or other entities in all
or a portion of the Lender's rights and obligations under this Agreement and the
other Loan Documents; Provided that (a) any such sale or participation shall not
affect the rights and duties of the Lender hereunder to the Borrower and (b) the
only rights granted to the participant pursuant to such

58

 

--------------------------------------------------------------------------------

 



participation arrangements with respect to waivers, amendments or modifications
of the Loan Documents shall be the right to approve waivers, amendments or
modifications that would reduce the principal of or the interest rate on the
Term Loan, extend the term or increase the amount of the Term Loan  or extend
any regularly scheduled payment date for principal or interest.

 

23.02  PLEDGE BY THE LENDER

 

The Lender may at any time pledge all or any portion of its interest and rights
under this Agreement (including all or any portion of the Note) to any of the
twelve Federal Reserve Banks organized under Section 4 of the Federal Reserve
Act, 12 U.S.C., § 341. No such pledge or the enforcement thereof shall release
the Lender from its obligations hereunder or under any of the other Loan
Documents.

 

23.03  NO ASSIGNMENT BY THE BORROWER

 

The Borrower shall not assign or transfer any of its rights or obligations under
any of the Loan Documents without the prior approval of the Lender.

 

24.00  RELATIONSHIP

 

The relationship between the Lender and the Borrower is solely that of a lender
and borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

 

25.00  NOTICES

 

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this Section 25.00 referred to as
"Notice”) must be in writing and shall be deemed to have been properly given or
served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, and addressed as follows:

 

 

 

 

If to the Lender:

Berkshire Bank

 

19 Harrison Avenue

 

Springfield, MA 01103

 

Attn:  Joseph M. Marullo, Senior Vice President

 

 

 

 

with a copy to:

Peter W. Shrair, Esquire

 

Cooley, Shrair, P.C.

 

1380 Main Street

 

Springfield, Massachusetts 01103

 



59

 

--------------------------------------------------------------------------------

 



 

 

 

If to the Borrower:

Tradeport Development III, LLC

 

c/o Griffin Industrial Realty, Inc.

 

204 West Newberry Road

 

Bloomfield, CT 06002

 

 

 

 

With a copy to:

Thomas M. Daniells, Esquire

 

Murtha Cullina LLP

 

CityPlace 1

 

185 Asylum Street

 

Hartford, CT 06103

 

 

 

 

If to Guarantor:

Griffin Industrial Realty, Inc.

 

204 West Newberry Road

 

Bloomfield, CT 06002

 

 

 

 

With a copy to:

Thomas M. Daniells, Esquire

 

Murtha Cullina LLP

 

CityPlace 1

 

185 Asylum Street

 

Hartford, CT 06103

 

 

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid. The time period in which a response to such Notice must be given or
any action taken with respect thereto (if any), however, shall commence to run
from the date of receipt if personally delivered or sent by overnight courier,
or if so deposited in the United States Mail, the earlier of three (3) Business
Days following such deposit or the date of receipt as disclosed on the return
receipt. Rejection or other refusal to accept or the inability to deliver
because of changed address for which no Notice was given shall be deemed to be
receipt of the Notice sent. By giving at least thirty (30) days prior Notice
thereof, the Borrower or the Lender shall have the right from time to time and
at any time during the term of this Agreement to change their respective
addresses and each shall have the right to specify as its address any other
address within the United States of America.

 

26.00  GOVERNING LAW

 

This Agreement and each of the other Loan Documents, except as otherwise
specifically provided therein, are contracts under the laws of the Commonwealth
of Massachusetts and shall for all purposes be construed in accordance with and
governed by the laws of said Commonwealth (excluding the laws applicable to
conflicts or choice of law).

 



60

 

--------------------------------------------------------------------------------

 



27.00  CONSENT TO JURISDICTION

 

THE BORROWER AND GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO
PERSONAL JURISDICTION IN THE COMMONWEALTH OF MASSACHUSETTS OVER ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY
STATE (I) TO THE RIGHT, IF ANY, TO TRIAL BY JURY, (II) TO OBJECT TO JURISDICTION
WITHIN THE COMMONWEALTH OF MASSACHUSETTS OR VENUE IN ANY PARTICULAR FORUM WITHIN
THE COMMONWEALTH OF MASSACHUSETTS, AND (III) TO THE RIGHT, IF ANY, TO CLAIM OR
RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES
OTHER THAN ACTUAL DAMAGES.  THE BORROWER AGREES THAT, IN ADDITION TO ANY METHODS
OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED DIRECTED TO THE BORROWER AT THE ADDRESS SET FORTH
IN SECTION 25.00 ABOVE, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS
AFTER THE SAME SHALL BE SO MAILED. NOTHING CONTAINED HEREIN, HOWEVER, SHALL
PREVENT THE LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING
ANY RIGHTS AGAINST ANY COLLATERAL AND AGAINST THE BORROWER, AND AGAINST ANY
PROPERTY OF THE BORROWER, IN ANY OTHER STATE. INITIATING SUCH SUIT, ACTION OR
PROCEEDING OR TAKING SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A
WAIVER OF THE AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS SHALL GOVERN THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE
LENDER HEREUNDER OR THE SUBMISSION HEREIN BY THE BORROWER TO PERSONAL
JURISDICTION WITHIN THE COMMONWEALTH OF MASSACHUSETTS.

 

 

 

28.00  HEADINGS

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

29.00  COUNTERPARTS

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 



61

 

--------------------------------------------------------------------------------

 



30.00  ENTIRE AGREEMENT, ETC.

 

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Agreement nor any term hereof may
be changed, waived, discharged or terminated, except as provided in Section
31.00.

 

31.00  CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly set forth in any particular provision of this
Agreement, any consent or approval required or permitted by this Agreement to be
given by the Lender may be given, and any term of this Agreement or of any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower of any terms of this Agreement or such
other instrument or the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Lender. No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon. No course of dealing or delay or omission on the part
of the Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. No Advance made by the lender hereunder during
the continuance of any Default or Event of Default shall constitute a waiver
thereof. No notice to or demand upon the Borrower shall entitle the Borrower to
other or further notice or demand in similar or other circumstances.

 

32.00  TIME OF THE ESSENCE

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantor under this Agreement and the other
Loan Documents.

 

33.00  SEVERABILITY

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

 

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY ENDS HERE;

SIGNATURE PAGE TO FOLLOW]





62

 

--------------------------------------------------------------------------------

 



 

 

 

BORROWER:

TRADEPORT DEVELOPMENT III, LLC

 

 

 

 

 

By:

River Bend Holdings, LLC

 

 

Its Sole Member

 

By:

Griffin Industrial, LLC

 

 

Its Sole Member

 

 

 

 

 

/s/ THOMAS DANIELLS

By:

/s/ ANTHONY GALICI

Witness Thomas M. Daniells

Name:

Anthony J. Galici

 

Title:

Vice President

 

 

 

/s/ MATTHEW HOBERMAN

Witness Thomas M. Hoberman

 

 

 

 

GUARANTOR:

GRIFFIN INDUSTRIAL REALTY, INC.

 

 

 

 

 

/s/ THOMAS DANIELLS

By:

/s/ ANTHONY GALICI

Witness Thomas M. Daniells

Name:

Anthony J. Galici

 

Title:

Vice President

 

 

 

 

/s/ MATTHEW HOBERMAN

Witness Thomas M. Hoberman

 

 

 

 

LENDER:

BERKSHIRE BANK

 

 

 

 

 

/s/ TIMOTHY HUSSEY

By:

/s/ JOSEPH MARULLO

Witness Timothy Hussey

 

Joseph M. Marullo,

 

 

Senior Vice President

 

 

 

/s/ JOC DROST

Witness Joc Drost

 

 

 

{Signature page to the Amended and Restated Loan and Security Agreement}



63

 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

PROPERTY DESCRIPTION

 

 

Picture 1 [grif20170831ex1057d845c001.jpg]

64

 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

PERMITTED LIENS

 

No other UCC financing statements have been filed in connection with any of the
Company’s assets excepting only as follows: 

 

1. 2679285 UCC-1 in favor of Berkshire Bank

 

2. 2973738 UCC-3 Continuation in favor of Berkshire Bank

 



65

 

--------------------------------------------------------------------------------

 



EXHIBIT C

 

PHOTOCOPY OF TERM NOTE

 

 

 

TERM NOTE

 

 

 

$10,600,000

July 14, 2017

 

 

FOR VALUE RECEIVED, Tradeport Development III, LLC (the "Borrower"), a
Connecticut limited liability company, having a chief executive principal place
of business at 204 West Newberry Road, Bloomfield, Connecticut, promises to pay
to the order of Berkshire Bank (the “Lender”), a Massachusetts banking
corporation, at Lender's office located at 19 Harrison Avenue, Springfield,
Massachusetts 01103, or at such other place as Lender may designate in writing,
the principal sum of Ten Million Six Hundred Thousand and 00/100 Dollars
($10,600,000), plus interest from the date hereof, all as hereinafter set
forth.  This Note replaces a certain Construction Note dated February 6, 2009,
given by Borrower to Lender.  This Note is the Term Note described in an Amended
and Restated Loan and Security Agreement of even date herewith between the
Borrower and the Lender (the “Loan Agreement”).  The terms defined in the Loan
Agreement shall have their defined meanings apply herein.  This Note is subject
to, and governed by the Loan Agreement in all respects.

 

INTEREST

 

For the entire term of the Loan, the Loan shall bear interest at an adjustable
annual rate equal to the one (1) month LIBOR Rate, plus two hundred five (205)
basis points.  Such adjustments shall become effective on the 1st day of each
month (the “Reset Date”).  Lender shall not be required to notify Borrower of
adjustments in said interest rate. 

 

REPAYMENT

 

Principal and interest due Lender hereunder shall be repaid as follows:

 

A.  Commencing on August 1, 2017 and thereafter on the same day of each
succeeding month (“Interest Period”) for a period of one hundred twenty (120)
months (excepting the final payment) and based on an amortization period of
twenty-five (25) years, monthly payments of principal plus interest, in arrears,
calculated at the above rate of interest on the outstanding principal
balance.  A repayment schedule based on the payments under this Note is attached
hereto as Exhibit A.

 

B. Any remaining unpaid principal, and all accrued interest thereon, shall be
due and payable IN FULL on August 1, 2027 (the “Maturity Date”).



66

 

--------------------------------------------------------------------------------

 



 

Any payments received by Lender with respect to this Note prior to demand,
acceleration or maturity shall be applied first to any costs, expenses or
charges due Lender from Borrower, second to any unpaid accrued interest
hereunder, and third to the unpaid principal hereunder.  Any payments received
after demand, acceleration or maturity shall be applied in such a manner as
Lender shall determine.

 

If any payment required hereunder is more than ten (10) days past due, (in
addition to interest accruing hereunder) a late charge of five (5.00%) percent
of the overdue payment shall be charged to Borrower and be immediately due and
payable to Lender.  Any payment having a due date falling upon a Saturday,
Sunday, or legal holiday shall be due and payable on the next business day for
which Lender is open for business, and interest shall continue to accrue during
the extended period.

 

If any payment received by Lender with respect to this Note shall be deemed by a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under federal or state law, or otherwise due any party other than
Lender, then the obligation for which the payment was made shall not be
discharged by the payment and shall survive as an obligation due hereunder,
notwithstanding Lender's return to Borrower or any other party of the original
of this Note or other instrument evidencing the obligation for which payment was
made.

 

In the event the Borrower prepays all or any portion of this Note, whether as a
result of acceleration or otherwise, the Borrower will pay to the Lender on the
same date that any such payment is made any breakage fee, yield maintenance
charge, termination fee or similar fee or charge as may be required pursuant to
the Hedging Contract (as defined in the Loan Agreement) to cover loss, cost and
expense attributable to such prepayment.  All prepayments (with prepayment
defined herein as any payment of principal in advance of its due date) shall be
applied against the principal payments due hereunder in the inverse order of
their maturity.

 

The following described property from Borrower, in addition to all other
collateral now or hereafter provided by Borrower to Lender, shall secure this
Note and all other present and future obligations of Borrower to
Lender:  Mortgage and Security Agreement and Collateral Assignment of Rents and
Leases with respect to all of Borrower’s property and chose-in-action,
including, without limitation, real estate located at 100 International Drive,
Windsor, Connecticut.

 

Any and all deposits or other sums at any time credited by, or due to Borrower
hereof from Lender or any of its banking or lending affiliates or any loan
participant under any loan arrangement between Lender and Borrower, and any
cash, instruments, securities or other property of Borrower,  now or hereafter
in the possession of Lender, or any of its banking or lending affiliates or any
loan participant under any loan arrangement between Lender and Borrower, whether
for safekeeping or otherwise, shall at all times constitute security (and hereby
remain subject to a pledge and grant of a security interest by Borrower) for the
payment of this Note and all other obligations, whether now existing or
hereafter arising, of Borrower to Lender and may be applied or set off against
such Note or other obligations at any time, whether or not then due.

 



67

 

--------------------------------------------------------------------------------

 



This Note shall be in default, and all unpaid principal, interest, and other
amounts due hereunder, shall, at Lender's option, be immediately due and
payable, without prior notice, protest, or demand, upon the occurrence of any
Event of Default.   Default upon this Note shall also operate as a default upon
all other obligations of Borrower to Lender.

 

Upon the occurrence of an Event of Default hereunder, interest upon the
principal balance hereof, and to the extent permitted by law, on any accrued but
unpaid interest hereon, shall, at Lender's option, accrue at the Default Rate.

 

Borrower hereby waives presentment, demand, notice and protest and also waives
any delay on the part of the holder hereof.  Each also assents to (i) any
extension, or other indulgence (including, without limitation, any release or
substitution of collateral or of any direct or indirect obligor) permitted by
Lender with respect to this Note and/or any collateral given to secure this Note
and (ii) any extension or other indulgence, as described above, with respect to
any other obligation or any collateral given to secure such other obligation of
Borrower to Lender.   A discharge or release of any party directly or indirectly
liable hereon shall not discharge or otherwise affect the liability of any other
party directly or indirectly liable hereon.

 

No indulgence, delay, or omission by Lender in exercising or enforcing any of
its rights or remedies hereunder shall operate as a waiver thereof on that
occasion nor on any other occasion.  No waiver of any default hereunder shall
operate as a waiver of any other default hereunder, nor as a continuing
waiver.  No waiver of a default or of any other right or remedy hereunder, nor
any modification of any provision of this Note, shall be enforceable unless it
is in writing signed by the party against whom the waiver or modification is to
be enforced.   All of Lender's rights and remedies hereunder and under any other
related loan documents shall be cumulative and may be exercised singularly or
concurrently, at Lender's sole and exclusive discretion.

 

It is not intended under this Note to charge interest at a rate exceeding the
maximum rate of interest permitted to be charged under applicable law, but if
interest exceeding said maximum rate should be paid hereunder, the excess shall,
at Lender's option, be (a) deemed a voluntary prepayment of principal not
subject to the prepayment premium (if any) set forth herein or (b) refunded to
Borrower.

 

Borrower agrees to pay on demand all costs and expenses, including, but not
limited to, reasonable attorneys' fees, incurred by Lender in connection with
the protection and/or enforcement of any of Lender's rights or remedies against
Borrower  (whether or not any suit has been instituted by or against Lender).

 

This Note shall be binding upon Borrower hereof and upon its respective heirs,
successors, and representatives, and shall inure to the benefit of Lender and
its successors, endorsees and assigns.

 

No party obligated on account of this Note may seek contribution from any other
party also obligated unless and until all obligations to Lender of the party to
whom contribution is sought have been satisfied in full.  Each reference to
Lender herein is to the named payee hereto or any subsequent holder hereof, and
their respective successors, endorsees and assigns.



68

 

--------------------------------------------------------------------------------

 



 

Borrower represents to Lender that the proceeds of this Note will not be used
for personal, family or household purposes and that this loan is strictly a
commercial transaction.

 

Except as provided below, notwithstanding anything else to the contrary
contained in this Term Note or in any other document or instrument, the
indebtedness evidenced by this Term Note or evidence or secured thereunder shall
be non-recourse to the Borrower and  Borrower shall be liable upon the
indebtedness evidence hereby or evidenced or secured thereby to the full extent
(but only to the extent) of the security therefore, the same being the Mortgaged
Premises and all rights, estates and interests therein or related thereto
securing the payment of this Term Note.  If an Event of Default occurs hereunder
or under any of the Obligations, or in the timely and proper performance of any
Obligations of Borrower thereunder, any judicial proceedings brought by Lender,
or the holder hereof, against Borrower shall be limited to the preservation,
enforcement and foreclosure, or any thereof, of the liens, security, title,
estates, rights and security interests now or at any time hereafter securing the
payment of this Term Note or the other Obligations of Borrower to Lender, and no
attachment, execution or other writ of process shall be sought, issued, or
levied upon any assets, properties or funds of Borrower other than the Mortgaged
Premises (except as provided hereafter), and in the event of foreclosure of such
liens, security, title, estates, rights or security interests, securing the
payment of the Term Note, and/or other Obligations of Borrower, no judgment for
any deficiency upon the indebtedness evidenced hereby or evidenced or secured
thereby shall be sought or obtained by Lender, or the holder hereof, against
Borrower, except on account of the occurrence of (i) any of the conditions
specified in an Amended and Restated Environmental Indemnity Agreement of even
date herewith, or (ii) any of the following A-I, in which case the Borrower
shall be personally liable to Lender for all of Lender’s loss, cost and damages
(including without limitation, reasonable attorneys’ fees) due to Lender by
reason of, or in connection with the occurrence of any of the following events:

 

A. The misapplication by Borrower of any insurance proceeds or condemnation
awards, including, but not limited to, the failure to deliver same to Lender,
any receiver or any purchaser at foreclosure, if appropriate;

 

B. The failure of the Borrower to pay any real estate taxes and assessments or
insurance premiums with respect to the Mortgaged Premises or any charges for
labor or materials which may result in the creation of liens on the Mortgaged
Premises to the extent of Rents actually received;

 

C.Following the occurrence of an Event of Default, the misapplication of any
tenant rents or security deposits or any other refundable deposits, including,
but not limited to, the failure to deliver same to Lender, any receiver or any
purchaser at foreclosure, if appropriate;

 

D.Waste committed on the Mortgaged Premises or damage to the Mortgaged Premises
as a result of the intentional misconduct or gross negligence of Borrower or the
wrongful removal or destruction of any portion of the Mortgaged Premises; or

 



69

 

--------------------------------------------------------------------------------

 



E.Any fraud or the material breach of any material representation or warranty
made in connection with the Loan known by Borrower or any member of Borrower to
have been false when made or deemed made, including any material
misrepresentation or inaccuracy contained in any financial statement or other
document provided to the Lender pursuant to this Term Note known by Borrower or
any member of Borrower known to have been false or inaccurate when provided; or

 

F. Any filing by Borrower of a petition or application for relief, extension,
moratorium or reorganization under any bankruptcy, insolvency or debtor’s relief
law, or the making of an assignment for the benefit of creditors, or the
appointment of a receiver of any property of Borrower in any action initiated
by, colluded in, or consented to, by Borrower; or

 

G. The contesting or opposition by Borrower of any motion for relief from the
automatic stay filed by Lender in any involuntary bankruptcy proceeding of
Borrower; or

 

H. Any acts of Borrower that are judicially determined to have been taken in bad
faith with the intent to hinder, delay or interfere with the exercise by Lender
of its rights and remedies under the Loan Documents after the occurrence of an
Event of Default; or

 

I.The transfer of any ownership interest in or to creation of any voluntary lien
on the Mortgaged Premises not permitted by the Loan Documents.

 

THIS NOTE SHALL BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS,
AND THE BORROWER SUBMITS TO THE JURISDICTION OF ITS COURTS WITH RESPECT TO ALL
CLAIMS CONCERNING THIS NOTE OR ANY COLLATERAL SECURING IT.

 

ALL PARTIES TO THIS NOTE, INCLUDING LENDER, AND AS A NEGOTIATED PART OF THIS
TRANSACTION, HEREBY EXPRESSLY WAIVE ALL RIGHTS TO TRIAL BY JURY, AS TO ALL
ISSUES, INCLUDING ANY COUNTERCLAIMS, WITHOUT EXCEPTION, IN ANY ACTION OR
PROCEEDING RELATING, DIRECTLY OR INDIRECTLY, TO THIS NOTE AND/OR OTHER
INSTRUMENTS OR LOAN DOCUMENTS (IF ANY) EXECUTED IN CONNECTION HEREWITH.

 

BORROWER HEREBY WAIVES ANY AND ALL RIGHTS THAT THE BORROWER MAY HAVE UNDER
SECTION 52-278(a) THROUGH 52-278(g) OF THE CONNECTICUT GENERAL STATUTES (AS
AMENDED), INTENDING THEREBY THAT IN THE EVENT OF ANY LEGAL ACTION BETWEEN THE
BORROWER AND THE LENDER ARISING OUT OF THIS AGREEMENT, THE LENDER MAY INVOKE ANY
PRE-JUDGMENT REMEDY, INCLUDING BUT NOT BEING LIMITED TO, GARNISHMENT,
ATTACHMENT, FOREIGN ATTACHMENT AND REPLEVIN, WITHOUT GIVING BORROWER ANY

70

 

--------------------------------------------------------------------------------

 



NOTICE OR OPPORTUNITY FOR A HEARING.  THIS WAIVER IS MADE BY THE BORROWER ON
BEHALF OF THE BORROWER, ITS HEIRS, SUCCESSORS, AND ASSIGNS, AND SHALL APPLY TO
ANY AND ALL ACTIONS AGAINST SUCH HEIRS, SUCCESSORS AND ASSIGNS.

 

This Note constitutes a final written expression of all of its terms and is a
complete and exclusive statement of those terms.  Any modification or waiver of
any of these terms must be in writing signed by the party against whom the
modification or waiver is to be enforced.

 

The Borrower agrees to be bound by the terms of this Note and acknowledge
receipt of a signed copy hereof.

 

This Note shall be governed by the laws of the Commonwealth of Massachusetts,
without regard to its principles of conflicts of laws, and shall take effect as
a sealed instrument.

 

 

 

 

{SIGNATURE PAGE FOLLOWS}





71

 

--------------------------------------------------------------------------------

 



Signed under seal as of the day and year first above written.

 

 

 

 

 

 

TRADEPORT DEVELOPMENT III, LLC

 

 

By:

River Bend Holdings, LLC

 

 

Its Sole Member

 

By:

Griffin Industrial, LLC

 

 

Its Sole Member

 

 

 

 

 

____________________________________

By:_________________

Witness

Name: Anthony J. Galici

 

Title: Vice President

____________________________________

 

Witness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{Signature Page to Term Note}





72

 

--------------------------------------------------------------------------------

 



Picture 2 [grif20170831ex1057d845c002.jpg]



73

 

--------------------------------------------------------------------------------

 



Picture 3 [grif20170831ex1057d845c003.jpg]

 

 



74

 

--------------------------------------------------------------------------------

 



Picture 4 [grif20170831ex1057d845c004.jpg]

 

 



75

 

--------------------------------------------------------------------------------

 



EXHIBIT D

 

LIMITED GUARANTY

 

 

This Guaranty is executed and delivered as of this 14th day of July, 2017, by
the undersigned, Griffin Industrial Realty, Inc., a Delaware corporation
(“Guarantor”), with an address of 204 West Newberry Road, Bloomfield,
Connecticut 06002 and Berkshire Bank, a Massachusetts banking corporation with a
usual place of business at 19 Harrison Avenue, Springfield, Massachusetts 01103
(the “Lender”).

 

WITNESSETH

 

WHEREAS, the Lender and Tradeport Development III, LLC, a Connecticut limited
liability company (the “Borrower”) intend to enter into a loan transaction (the
“Loan”) of even date herewith; and

 

WHEREAS, the Loan is evidenced by the Term Note of the Borrower of even date
herewith payable to the Lender in the principal amount of Ten Million Six
Hundred Thousand and 00/100 Dollars ($10,600,000) (the “Term Note”), and will be
secured, inter alia, by an Open-End Mortgage from the Borrower to the Lender
dated February 6, 2009, as amended by First Amendment to Open-End Mortgage and
Collateral Assignment of Rents and Leases of even date herewith (the “Mortgage”)
on certain real estate owned by Borrower located at 100 Industrial Drive,
Windsor, Connecticut (the “Mortgaged Premises”); and

 

WHEREAS, the proceeds of the Loan will be disbursed in accordance with the terms
of an Amended and Restated Loan and Security Agreement among Borrower and Lender
of even date herewith (the “Loan Agreement”).  All capitalized terms used herein
and not otherwise defined shall have the same meaning as set forth in the Loan
Agreement; and

 

WHEREAS, the Lender has advised the Guarantor that it will not enter into the
aforesaid Loan transaction with the Borrower unless, among other matters, the
Guarantor guaranties the punctual payment and performance of certain obligations
of the Borrower to the Lender as hereinafter provided; and

 

WHEREAS, the Guarantor is willing and has agreed to guarantee the payment and
performance of the aforesaid obligations, as hereinafter provided; and

 

WHEREAS, the Guarantor is a direct or indirect owner of Borrower and will derive
a direct economic benefit from the Loan.

 

NOW, THEREFORE, in consideration of any and all loans, advances, discounts and
extensions of credit made and to be made by the Lender and Lenders to, for the
account of, or on behalf of the Borrower, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Guarantor agrees
as follows:

 



76

 

--------------------------------------------------------------------------------

 



1. Definitions.  

 

(a)



The term "Liabilities of the Borrower" shall mean all obligations, indebtedness
and liability of any type of the Borrower to the Lender, whether now existing or
hereafter incurred, whether direct, indirect, absolute or contingent, whether
otherwise guaranteed or secured, and howsoever evidenced or acquired, including
without limitation, (i) the prompt payment of all principal, interest and other
charges due under the Note; and (ii) the prompt payment, performance and
observance of all covenants, conditions and agreements contained in the Loan
Agreement, the Mortgage and all other documents and instruments securing the
Note or executed in connection therewith (the Note, the Loan Agreement, the
Mortgage and all of such other documents and instruments being hereinafter
collectively referred to as "Loan Documents");

 

(b)



The term "Guaranteed Obligations" shall mean:

 

(i)



any and all loss, cost or damage (including, without limitation, reasonable
attorneys' fees) incurred or suffered by Lender as a result of any of the
following:

 

(a)  The misapplication by Borrower of any insurance proceeds or condemnation
awards, including, but not limited to, the failure to deliver same to Lender,
any receiver or any purchaser at foreclosure, if appropriate;

 

(b)  The failure of the Borrower to pay any real estate taxes and assessments or
insurance premiums with respect to the Mortgaged Premises or any charges for
labor or materials which may result in the creation of liens on the Mortgaged
Premises, all to the extent of Rents actually received;

 

(c)  Following the occurrence of an Event of Default, the misapplication of any
tenant rents or security deposits or any other refundable deposits, including,
but not limited to, the failure to deliver same to Lender, any receiver or any
purchaser at foreclosure, if appropriate;

 

(d)  Waste committed on the Mortgaged Premises or damage to the Mortgaged
Premises as a result of the intentional misconduct or gross negligence of
Borrower or the wrongful removal or destruction of any portion of the Mortgaged
Premises; or

 

(e)  Any fraud or the material breach of any material representation or warranty
made in connection with the Loan known by Borrower or any member of Borrower to
have been false when made or deemed made, including any material
misrepresentation or inaccuracy contained in any financial statement or other
document provided to the Lender pursuant to this Agreement known by Borrower or
any Member to have been false or inaccurate when provided; or



77

 

--------------------------------------------------------------------------------

 



 

(f)  Any filing by Borrower of a petition or application for relief, extension,
moratorium or reorganization under any bankruptcy, insolvency or debtor's relief
law, or the making of an assignment for the benefit of creditors, or the
appointment of a receiver of any property of Borrower in any action initiated
by, colluded in, or consented to, by Borrower; or

 

(g)The contesting or opposition by Borrower of any motion for relief from the
automatic stay filed by Lender in any involuntary bankruptcy proceeding of
Borrower; or

 

(h)  Any acts of Borrower that are judicially determined to have been taken in
bad faith with the intent to hinder, delay or interfere with the exercise by
Lender of its rights and remedies under the Loan Documents after the occurrence
of an Event of Default; or

 

(i)  The transfer of any ownership interest in or to creation of any voluntary
lien on the Mortgaged Premises not permitted by the Loan Documents.

 

For the avoidance of doubt, in no event shall the Guarantor be deemed to have
guaranteed, and at all times, the term “Guaranteed Obligations” shall exclude
any Hedging Obligations of Borrower, including, without limitation, any Lender
Hedging Obligations.

 

1.1Notwithstanding any limitation contained in any Loan Document or any other
agreement, the Guarantor shall at all times be liable to Lender following demand
on Guarantor for the prompt and full payment (and not merely of the
collectability), performance and observance of one hundred percent (100%) of all
amounts due to Borrower under the Master Lease Agreement.

 

1. Guaranty of Guaranteed Obligations.  The Guarantor hereby guarantees to
Lender the full, complete and punctual payment and performance (and not merely
the collectability) of each and all of the Guaranteed Obligations. 

 

3. Guaranty Absolute and Unconditional.  This is a continuing, absolute and
unconditional Guaranty of the Guaranteed Obligations.  This Guaranty is not
conditioned or contingent upon the genuineness, validity, or enforceability of
the Loan Documents or other instruments relating to the creation or performance
of the Liabilities of the Borrower or the pursuit by the Lender of any remedies
which the Lender has now or may hereafter have with respect thereto under the
Loan Documents at law, in equity, or otherwise.  Furthermore, the Guarantor
shall forthwith pay all sums due to the Lender hereunder without regard to any
counterclaim, setoff, deduction, or defense of any kind which any party
obligated under the Loan Documents may have or assert, and without abatement,
suspension, deferment, or reduction on account of any occurrence whatsoever.

 

4. Events of Default.   Upon the occurrence of any event or circumstance giving
rise to any of the Guaranteed Obligations, the liabilities and obligations of
the Guarantor hereunder shall immediately become due and payable, at the
election of the Lender, upon Lender’s written

78

 

--------------------------------------------------------------------------------

 



demand.  Lender shall have no obligation to exercise any right or remedy or to
seek any recovery from any party obligated under the Loan Documents or to
realize upon any collateral prior to proceeding hereunder against the Guarantor,
and likewise the enforcement of the rights of Lender against the Borrower, any
other party to the Loan Documents, or any collateral, shall not impair the right
of the Lender to enforce this Guaranty against the Guarantor.  The Guarantor
expressly agrees that any such action by the Lender shall never operate as a
release or other diminution of the liability of the Guarantor under this
Guaranty.

 

5. Guarantor’s Representations and Warranties.  The Guarantor hereby represents
and warrants that: (a) neither the execution nor performance of this Guaranty or
the Master Lease Agreement will violate any indenture, agreement or other
instrument to which the Guarantor is a party, or by which the Guarantor is
bound, or be in conflict with, result in a breach of or constitute with due
notice or lapse of time or both a default under, or except as may be provided by
this Guaranty, result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of the property or assets of the
Guarantor pursuant to any such indenture, agreement or instrument; (b) there is
no action suit or proceeding at law or in equity or by or before any
governmental instrumentality or other agency now pending or, to the knowledge of
the Guarantor, threatened or affecting the Guarantor which, if adversely
determined, would have a material adverse effect on the business, operations,
properties, assets or condition, financial or otherwise, of the Guarantor; (c)
the Guarantor is not party to any agreement or instrument or subject to any
restriction adversely affecting the Guarantor’s business, properties or assets,
operations or conditions, financial or otherwise; and (d) the Guarantor is not
in material default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which the Guarantor is a party.

 

6. Guarantor’s Waivers; Waiver of Subrogation.  With respect to this Guaranty
and Guarantor’s Master Lease Agreement obligation, the Guarantor waives notice
of the incurring of Liabilities of the Borrower, the acceptance of this Guaranty
by the Lender, presentment and demand for payment, protest, notice of protest,
notice of dishonor or nonpayment of any instrument evidencing any Liabilities of
the Borrower, acceleration, and intent to accelerate any right to require suit
against the Borrower or any other party before enforcing this Guaranty; any
right to have security applied before enforcing this Guaranty in any manner, any
right to marshalling of assets; the defense of impairment of collateral; and all
other suretyship defenses.  The Guarantor consents and agrees that renewals and
extensions of time of payment, surrender, release, exchange, substitution,
dealing with or taking of additional collateral security, taking or release of
any guaranties, abstaining from taking advantage of or realizing upon any
collateral security or other guaranties and any and all other forbearances or
indulgences granted by the Lender to the Borrower or any other party may be
made, granted and effected by the Lender without notice to the Guarantor and
without in any manner affecting the Guarantor’s liability hereunder. Any notice
to the Guarantor by the Lender at any time shall not imply that such notice or
any further or similar notice was or is required.

 

The Guarantor also hereby waives any claim, right or remedy which the Guarantor
may now have or hereafter acquire against the Borrower that arises hereunder
and/or from the performance by the Guarantor hereunder including, without
limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any

79

 

--------------------------------------------------------------------------------

 



claim, right or remedy of the Lender against the Borrower or any security which
the Lender now has or hereafter acquires, whether or not such claim, right or
remedy arises in equity, under contract, by statute, under common law or
otherwise.  The Guarantor also agrees that any and all future debts and
obligations of the Borrower to the Guarantor are hereby waived and postponed in
favor of and subordinated to the full payment and performance of all Liabilities
of the Borrower to the Lender.

 

7. Fees and Expenses.  The Guarantor agrees to pay the Lender any and all costs,
expenses and reasonable attorneys’ fees paid or incurred by the Lender in
enforcing or endeavoring to enforce this Guaranty.  The Guarantor hereby grants
to the Lender a continuing security interest in all accounts, deposits, and
property of the Guarantor, and all proceeds thereof, from time to time with or
in the hands of the Lender to secure the liabilities of the Guarantor hereunder,
and the Lender shall have the same right to setoff with respect to deposits and
other credits of the Guarantor as it has with respect to deposits and other
credits of the Borrower under any agreements evidencing any of the Liabilities
of the Borrower or under any applicable law.

 

8. Preference, Etc.  The Guarantor agrees that this Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of the principal of, interest on, or fees with respect to any
of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the Lender upon insolvency, bankruptcy or reorganization of the
Borrower or the Guarantor, or otherwise, all as though such payment had not been
made.

 

9. Choice of Law; Modification; Successors and Assigns .  This Guaranty is
executed under and shall be construed in accordance with the local laws
(excluding the conflict of laws rules, so-called) of the Commonwealth of
Massachusetts (hereinafter the “State”).  It may not be amended, modified or
waived except by a written instrument describing such amendment, modification or
waiver executed by the Guarantor and the Lender.  It may not be assigned by the
Guarantor.  It shall inure to the benefit of the Lender, and its successors and
assigns, and shall bind the Guarantor and the successors, representatives and
heirs of the Guarantor.



10.  WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY WAIVES ANY RIGHTS IT MAY HAVE
TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS GUARANTY,
AND AGREES THATANY SUCH DISPUTE SHALL BE TRIED BEF0RE A JUDGE SITTING WITHOUT A
JURY.

 

11. Jurisdiction and Venue.  The Guarantor hereby irrevocably consents that any
legal action or proceeding against the Guarantor or any of the Guarantor’s
property with respect to any matter arising under or relating to this Guaranty
may be brought in any court of the State, or any Federal Court of the United
States of America located in the State, as the Lender may elect, and by
execution and delivery of this Guaranty the Guarantor hereby submits to and
accepts with regard to any such action or proceeding, for itself and in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts.  The Guarantor further irrevocably consents to the service of
process in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to the Guarantor at its address
set forth herein.  The foregoing, however, shall not limit the Lender’s rights
to serve process in any other manner

80

 

--------------------------------------------------------------------------------

 



permitted by law or to bring any legal action or proceeding or to obtain
execution of judgment in any other jurisdiction.  The Guarantor hereby
irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any suit, action or proceeding brought in the State
arising out of or relating to this Guaranty, and hereby further irrevocably
waives any claim that the State is not a convenient forum for any such suit,
action or proceeding.

 

12. Borrower’s Discharge.  If for any reason any of the Liabilities of the
Borrower have been discharged or have become irrecoverable from the Borrower by
operation of law or for any other reason, the Guaranteed Obligations of the
Guarantor under this Guaranty shall nevertheless remain in full force and effect
notwithstanding such discharge or irrecoverability.

 

13. Notices.  Except as otherwise specifically provided for herein, any notice,
demand or communication hereunder shall be given in writing and mailed or
delivered to each party at its address or telecopier number set forth below, or,
as to each party, at such other address or telecopier number as shall be
designated by such party by a prior notice to the other party in accordance with
the terms of this provision. 

 

Any notice to the Lender shall be sent as follows:

 

Berkshire Bank

19 Harrison Avenue

Springfield, MA 01103

Attn:  Joseph M. Marullo, Vice President

 

with a copy to:

 

Peter W. Shrair, Esquire

Cooley, Shrair P.C.

1380 Main Street

Springfield, MA 01103

 

Any notice to Guarantor shall be sent as follows:

 

Griffin Industrial Realty, Inc.

204 West Newberry Road

Bloomfield, CT 06002

 

with a copy to:

 

Thomas M. Daniells, Esquire

Murtha Cullina, LLC

CityPlace I

185 Asylum Street

Hartford, CT 06103

 

All notices hereunder shall be effective (i) three (3) business days after such
notice is

81

 

--------------------------------------------------------------------------------

 



mailed, by registered or certified mail, postage prepaid (return receipt
requested), (ii) upon delivery by hand, (iii) upon delivery if delivered by
overnight courier (such delivery to be evidenced by the courier’s records), and
(iv) in the case of any notice or communication by telex or telecopy, on the
date when sent.

 

14. Assignments and Participations.  The Guarantor agrees that the Lender shall
have the right at all times to sell its interests in the Loan Agreement and all
or any portion of the Liabilities of the Borrower and all documents and
instruments evidencing or pertaining to the Liabilities of the Borrower
including this Guaranty, and to grant one or more participations in the
Liabilities of the Borrower and in all documents and instruments evidencing or
pertaining to the Liabilities of the Borrower including this Guaranty, to the
extent permitted under and in accordance with the terms of the Loan
Agreement.  In connection therewith, the Guarantor hereby irrevocably authorizes
the Lender to deliver to each such purchaser, participant and prospective
purchaser or participant originals and copies of all loan documents and
instruments and this Guaranty and all financial statements and other credit and
factual data from time to time in the Lender’s possession which relate to the
Borrower and/or all guarantors, including the Guarantor.  This Guaranty is
expressly declared to be transferable and assignable.

 

15. GUARANTOR HEREBY WAIVES ANY AND ALL RIGHTS THAT THE GUARANTOR MAY HAVE UNDER
SECTION 52-278(a) THROUGH 52-278(g) OF THE CONNECTICUT GENERAL STATUTES (AS
AMENDED), INTENDING THEREBY THAT IN THE EVENT OF ANY LEGAL ACTION BETWEEN THE
GUARANTOR AND THE LENDER ARISING OUT OF THIS AGREEMENT, THE LENDER MAY INVOKE
ANY PRE-JUDGMENT REMEDY, INCLUDING BUT NOT BEING LIMITED TO, GARNISHMENT,
ATTACHMENT, FOREIGN ATTACHMENT AND REPLEVIN, WITHOUT GIVING BORROWER ANY NOTICE
OR OPPORTUNITY FOR A HEARING.  THIS WAIVER IS MADE BY THE GUARANTOR ON BEHALF OF
THE GUARANTOR, ITS SUCCESSORS, AND ASSIGNS, AND SHALL APPLY TO ANY AND ALL
ACTIONS AGAINST SUCH SUCCESSORS AND ASSIGNS.

 

16. Credit Reports.  Each legal entity and individual obligated on this Guaranty
hereby authorizes Lender to order and obtain, from a credit reporting agency of
Lender’s choice, a third party credit report on such legal entity and
individual.

 

17. Severability.  If any other provision or obligation under this Guaranty
shall be determined by a court of competent jurisdiction to be invalid, illegal
or unenforceable, that provision shall be deemed severed from this Guaranty and
the validity, legality and enforceability of the remaining provisions or
obligations shall remain in full force as though the invalid, illegal or
unenforceable provision had never been a part of this Guaranty.

 

18. Joint and Several Obligations; Gender.  If more than one Guarantor has
signed this Guaranty, the obligations of the Guarantor are joint and
several.  The term “Guarantor” and all pronouns referring thereto as used herein
shall be construed in the masculine, feminine, neuter or singular or plural as
the context may require.

 

 

{SIGNATURE PAGE FOLLOWS}



82

 

--------------------------------------------------------------------------------

 



This Guaranty has been executed by the Guarantor, under seal, as of the date
above written.

 

 

 

WITNESS:

GRIFFIN INDUSTRIAL

 

REALTY, INC.

 

 

 

 

 

 

____________________________

BY:___________________________

 

Anthony J. Galici

____________________________

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{Signature Page to the Limited Guaranty}



83

 

--------------------------------------------------------------------------------

 



EXHIBIT E

 

INTELLECTUAL PROPERTY

 

NONE



84

 

--------------------------------------------------------------------------------

 



EXHIBIT F

 

AFFILIATE TRANSACTIONS

 

NONE



85

 

--------------------------------------------------------------------------------

 



EXHIBIT G

 

ENVIRONMENTAL DISCLOSURE

 



86

 

--------------------------------------------------------------------------------

 



EXHIBIT H

 

SECURED AND UNSECURED DEBT

 

NONE



87

 

--------------------------------------------------------------------------------

 



EXHIBIT I

 

LEASES

 

 

Second Amendment to Indenture of Lease dated as of June 22, 2017, by and between
Tire Rack, Inc. and Tradeport Development III, LLC

 

First Amendment of Lease dated as of December 8, 2009, by and between Tire Rack,
Inc. and Tradeport Development III, LLC

 

Indenture of Lease dated January 9, 2009, by and between Tire Rack, Inc. and
Tradeport III, LLC.

 

Subordination, Non-Disturbance and Attornment Agreement dated February 6, 2009
by and among Tire Rack, Inc., Berkshire Bank and Tradeport III.

 

88

 

--------------------------------------------------------------------------------